 STAR TRIBUNEStar Tribune,A Division of Cowles Media Co.andThe Newspaper Guild of the Twin Cities, Local2, the Newspaper Guild,AFL-CIO, CLC. Cases18-CA-9938 and 18-CA-10296June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN,CRACRAFT,HIGGINS, ANDDEVANEYOn November 3, 1988, Administrative LawJudge Wallace H. Nations issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief and the Council on Labor LawEquality filed an amicus curiae in support of theRespondent's exceptions.The Newspaper Guild oftheTwin Cities, Local 2, AFL-CIO, and theAFL-CIO filed a joint brief in opposition to theRespondent's exceptions.The Respondent also fileda request for oral argument.On February10, 1989, the Board scheduled oralargument for March 15, 1989,because this case andanother case'presented important issues in the ad-ministration of the National Labor Relations Act.On the scheduled date, the General Counsel, theCharging Party,theRespondent,theAmericanFederation of Labor and Congress of Industrial Or-ganizations,theInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America, AFL-CIO, the Chamber of Commerceof the United States of America, the Equal Em-ployment Advisory Council, and the Council onLaborLawEqualitypresentedoralargumentbefore the Board.2The Board has considered the decision and therecord in light of the exceptions,briefs, and oralargument and has decided to affirm the judge's rul-ings, findings,and conclusionsonly tothe extentconsistent with this Decision and Order.The judge found that the Respondent's unilateralimplementation of a drug and alcohol policy onJanuary 1,1987, its unilateral revision of this policyeffective September 1, 1987,and its refusal to fur-nish information relating to the preemploymenttesting policy violated Section 8(a)(5) and (1) ofthe Act. The Respondent's drug and alcohol policyconsisted of three components:(1)a preemploy-ment medical examination,including drug and al-cohol screening for prospective employees to'Johnson-BatemanCo.,295 NLRB 180 (1989)2 TheAmerican Federation of Labor and Congress of Industrial Orga-nizations,the International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,AFL-CIO,the Chamber of Com-merce of the United States of America, the Equal EmploymentAdvisoryCouncil,and the Council on Labor Law Equality appeared as amicicuriae.543whom job offers had been made contingent on pas-sage of the drug test;(2) a medical examination forcurrent employees, including a drug and alcoholscreen in certain circumstances;and (3) a discipli-nary schedule for drug-and alcohol-related of-fenses.There were no exceptions to the judge's findingswith respect to unilateral implementation of drugand alcohol screening of current employees and adisciplinary schedule for drug- and alcohol-relatedoffenses.3The Respondent did except,however, tothe judge's findings that it violated Section 8(a)(5)and (1) of the Act by unilaterallyimplementing adrug and alcohol screen for prospective employeesand by refusing to furnish the Union with the re-quested information relating to the drug and alco-hol testing of prospective employees.For reasonsdiscussed more fully below,we affirm the judge'sconclusion that the refusal to furnish the requestedinformationviolated theAct,but reverse thejudge's conclusion that the Respondent's unilateralimplementation of a drug and alcohol testing policyfor prospective employees constituted an unfairlabor practice.4The facts are not in dispute.The Star Tribune isa daily newspaper published in Minneapolis, Min-nesota.The Charging Party Union (the Guild orthe Union)has been the exclusive bargaining repre-sentative of a unit of employees of the Respondentsince the early 1930s.Currently the unit encom-passesbetween 350 and 400 employees. The Guildrepresents the Respondent's reporters,some edi-tors, news assistants,photographers,news artists,metro-circulation employees,and promotion em-ployees.The parties'most recent collective-bar-gaining agreement,which expires on July 31, 1989,provides that the Guild is the exclusive bargainingrepresentative"on behalf of all the employees(except those herein excluded)employed in theNews and Editorial Departments of the Minneapo-lisStar and Tribune including the Sunday Tribune,employed in the Sales Development/PromotionDepartment doing art and creativework,and allMetro District Sales Managers in the Metro Circu-lationDepartment,and no others."ArticleXIV,paragraph 8 of the parties' agreement is a nondis-crimination clause which provides as follows:The Publisher prohibits discrimination inemployment on the basis of race,color,nation-8 InJohnson-BatemanCo,supra,we found thatdrug testing of currentemployees is a mandatorysubject ofbargaining.4 TheRespondent also excepted to the judge's findingthat the Guildhad not waived its right to bargain over the implementationof the appli-cant drug and alcohol testing policy. Because we conclude that applicantdrug and alcohol testing is not a mandatorysubject ofbargaining, it isunnecessary to resolve the issues raised by this exception295 NLRB No. 63 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDalorigin,religion,marital or parental status,disability,statuswith regard to public assist-ance, political affiliation,sex, sexual preferenceor age. The Guild or the Publisher shall notdiscriminate against any employee because ofmembership or nonmembership in the Guild oractivity therein, or because of any of the othercategories set forth in this paragraph.All phases ofemploymentare covered bythispolicy,including but not limited to: re-cruiting and recruiting advertising;testing andhiring;promotion;demotion and transfer;training;termination;layoff and recall; andcompensation.In 1985, as a result of a review conducted by theRespondent of a number of companywide employ-ee policies,changes were made to the existing drugand alcohol abuse program.Pursuant to thesechanges, prospective employees who had been of-fered jobs were required to take a preemploymentmedical exam,including an unobserved urinalysisfor evidence of alcohol or illegal or controlled sub-stances.Applicants who tested positive accordingto established standards or who refused to take thetestwere denied employment. The Guild firstlearned of the Respondent's new policy on Decem-ber 10, 1986, when the Respondent's vice presidentfor labor relations,John Dennison,telephoned thenGuild Executive Secretary Bruce Nelson to informtheGuild that the Respondent planned to imple-ment such a policy in January 1987.5 As discussedmore fully in the judge's decision,on several occa-sions the Union told the Respondent that it consid-ered all components of the new drug and alcoholpolicy to be mandatory subjects of bargaining anddemanded bargainingover the policy.The new drug policy was implemented in Janu-ary.On January 4, Nelson received a telephonecall from a bargaining unit employee informing himthat a prospective employee's offer of employmenthad been withdrawn because the individual refusedto take the preemployment drug and alcohol test.In responseto this first indication that the Re-spondent's drug and alcohol policy had been imple-mented,Nelson immediately telephoned Dennison,who was unavailable.On January 9, Dennison re-turned Nelson's call and informed Nelson that hedid not know that the new policy had been imple-mented nor did he know whether the Respondentwas willing to bargain with the Union over thepolicy.At the end of January, while still awaitingthe Respondent's response to the Union'sdemandto bargain, the Union learned that another prospec-tive employee had been offered a job conditioned5All dates are in 1987 unless otherwise indicated.on the passage of a drug and alcohol test.In a Jan-uary 29 telephone conversation,Dennison informedNelson that all three components of the drug andalcohol policy had been implemented and that theRespondent would not bargain with the Union onany aspect of the policy.On February 5, the Unionfiled the unfair labor practice charge in Case 18-CA-9938alleging that the unilateral implementa-tion of the drug and alcohol testing program forprospective and current employees and the sched-ule of discipline for violations of the drug and alco-hol policies violated Section 8(a)(5) and(1) of theAct.In a September 16 letter,Dennison notifiedTaylor,Nelson's assistant,that the Respondent hadimplemented a revised drug policy effective Sep-tember 1.The revised policy imposed new rulesproviding,in pertinent part, that any prospectiveemployee who tested positive for drugs or alcohol,or who refused to submit to testing,would not beconsidered for employment for a minimum of 6months, if at all;any prospective employee whowished to explain a positive test result must do sowithin 3 working days of receiving notice of thetestresult;and any prospective employee whowished to request a retest must do so within 5 daysof receiving notice of the result.On August 19, following the administrative de-ferral to arbitration of the Union'sunfair laborpractice charge in Case 18-CA-9938, the Unionfiled a grievance alleging, inter alia, violations ofthe nonwork activities and nondiscrimination pro-visions of the parties' contract. On October 29, theUnion requested certain information pertaining tothe application and enforcement of the preemploy-ment drug testing requirement.In a November 16 letter,the Respondent refusedto comply with the information request for the fol-lowing stated reasons:(1) the Company had al-ready refused to submit the issue of preemploymenttesting to arbitration; (2) the requested informationwas not"material" to the Guild's function as bar-gaining representative;and (3)"most" of the re-quested information could not be disclosed underthe privacy provisions of the Minnesota Drug andAlcohol Testing in the WorkplaceAct (DATWA)Minn. Stat.181.97 (1987).On November 24, theUnion filed the unfair labor practice charge in Case18-CA-10296,alleging that the Respondent's refus-alto furnish the information violated Section8(a)(5) and (1) of the Act. On December 16, theRegion issued a consolidated complaint,amendedon February 29, 1988, alleging that the Respond-ent's conduct in unilaterally implementing its drugand alcohol testing policy and discipline schedule,its unilateral revision of such policy,and its refusal STAR TRIBUNE545to furnish the requested information relating to thepreemployment aspects of the drug and alcoholtesting policy to the Union violated the Act.The judge found that the unilateral implementa-tion of the drug and alcohol screening for prospec-tive employees violated Section 8(a)(5) and (1) ofthe Actbased on his conclusion that drug and alco-hol testing of prospective employees is a mandato-ry subject of bargaining. The Respondent exceptedto this finding and we find merit to this exception.The judge relied primarily onHouston Chapter,Associated General Contractors (Houston AGC),143NLRB 409 (1963), enfd. 349 F.2d 449 (5th Cir.1965), to conclude that drug and alcohol testing forprospective employees is a mandatory subject ofbargaining.In that case, the Board held that the es-tablishment of a hiring hall is a mandatory subjectof bargaining and ordered the employer to bargainover the process by which applicants are employedstating that the statutory duty to bargain about"terms and conditions of employment" as definedin Section 8(d) of the Act "connotes the initial actof employing as well as the consequent state ofbeing employed." 143 NLRB at 412. We concludethat the Board's decision inHouston AGCis inap-posite to the instant case.InHoustonAGC,theBoard focused on the intermittent nature of em-ployment therein, namely, "the involvement of allthe employees(those who are seeking employmentas well asthose who are currently employed) withthe hiringhall." 143 NLRB at 413 fn. 10. TheBoard reasoned "[t]hus, those employees who areworking in the industry and who have a deep con-cern not only about the length of their presentjobs, but also about the opportunities for continuedemployment elsewhere when they are laid off, areclearly and directly affected by the job prioritystandards established by the hiring hall." 143NLRB at 412. The Fifth Circuit in enforcing theBoard's decision inHouston AGCspecifically reliedon the intermittent, temporary, transitory nature ofthe employment of current employees in that caseand noted that the essence of employee securitytherein rested on the establishment of seniorityrights through a common source of job priorityand prioritystandards.349 F.2d at 452. By con-trast, the subject case does not involve an intermit-tent employment situation nor does the drug andalcohol testing of applicants have a direct effect oncurrent employees by setting job priority standardswith respect to their future employment.Lockheed Shipbuilding Co.,273 NLRB 171 (1984)(Lockheed 1),relied on by the judge, is also factual-ly distinguishable. In that case, the Board foundthat an employer violated Section 8(a)(5) byunilat-erally implementing new medical screening testsfor the purpose of terminating new employees orrefusing to hire applicants for employment. Underthe contractual hiring procedure, the employer wasobligated to pay at least 4 hours' pay to any em-ployee who reported to work. InLockheed Ship-building Co.,278 NLRB 18 (1986)(Lockheed II),the Board found the continuation of the same medi-cal screening program tobe unlawful. InLockheedII,theBoard noted that"as an accommodation tothat contractual requirement, employees dispatchedto Respondent ordinarily were considered as beinghired and then if problems arose during the appli-cation process those employees were terminated,being paid at least the minimum reporting paycalled for by the contract." 278 NLRB at 19 fn. 3.Under those circumstances, the Board concluded inLockheed IIthat for purposes of the issues raised inLockheed IandII,which involved a hiring hall,"there[was] no distinction of significance betweenan employee who was dispatched but never hiredand, on the other hand, a dispatched employeewho was hired but then terminated as a result ofevents occurring during the application process."Id.6Contrary to the judge, we conclude that the Su-preme Court's discussion inAlliedChemical &AlkaliWorkers v. Pittsburgh Plate Glass Co., 404U.S. 157 (1971)(Pittsburgh Plate Glass),concerningthe scope of the mandatory bargaining obligationunder the Act does not support a finding thatpreemployment drug and alcohol testingis a man-datory subject. InPittsburgh Plate Glass,7the em-ployer and the union had negotiated benefits for re-tired employees,including health insurance. bene-fits.Following the enactment of Medicarelegisla-tion, the employer unilaterally changed the healthinsurance benefits for its retired workers. In the un-derlyingcase,the Board found that the employer'sconduct violated Section 8(a)(5) and (1) of the Acton the theory that retired employees are employeeswithin the meaning of the Act for purposes of bar-gaining about changes in their retirement benefitsand, alternatively, that the subject of benefits forretired employees is embraced by the bargainingThe judge also relied onRockwood & Co.,285 NLRB1114 (1987), tosupport his conclusion that applicant drug and alcohol testing is a manda-tory subject of bargaining.We note,however,that inRockwood,theBoard in the absense of exceptions adopted pro forms thejudge's findingin this regard.InLaney & DukeStorageWarehouseCo.,151NLRB 248(1965),enfd.in relevantpart 369 F.2d 859 (5th Cir.1966), citedby the judge, theBoard held there was a duty to bargain about changes in applicationforms.The facts in that case indicate that the Board's conclusion that theemployer's unilateral institution of new application forms violated Sec8(a)(5)was based in part on the finding that the new application formsconstituted changes in the terms and conditions of employment of unitemployees. To the extent that the 8(a)(5) violation is premised on a dutyto bargain about applicants,Laney &Dukeis overruled.7PittsburghPlate Glass Co.,177 NLRB911 (1969) 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDobligation of the Act because it vitally affectsactive bargaining unit employees.The Court dis-agreed with the Board's decision and specificallyheld that the statutory bargaining obligation doesnot extend to terms and conditions of retired unitemployees' retirement benefits.In concluding thatretired employees'benefits are not terms and con-ditions of employment of the employer's "employ-ees," the Court held that former employees do notfallwithin the statutory definition of employee setforth in Section 2(3) of the Act.S 404 U.S. at 165.The Court further noted that Sections 8(a)(5),8(d), and 9(a) of the Act together establish the obli-gation of an employer to bargain collectively "withrespect to wages, hours, and other terms and con-ditions of employment," with "the representativesof his employees"designated or selected by themajority "in a unit appropriate for such pur-poses."9 Id. at 164. This obligation, however, ex-tends only to "terms and conditions of employ-ment"of the employer's "employees"in the "unitappropriate for such purposes"that the union rep-resents. Id.The Court notedthat the legislativehistory ofSection 2(3) of the Act indicates that the term "em-ployee"isnot to be stretched beyond its plainmeaning embracing only those who work for an-other for hire.In rejecting the Board's argumentthat retired workers are employees whose ongoingretirement benefits are embraced by the bargainingobligation of Section 8(a)(5), the Court concludedthat the ordinary meaning of "employees"does notinclude retired workers because they have ceasedto work for another for hire. Id. at 166-168.Moreover, the Court noted that Section 9(a) oftheAct requires that representative status be ac-corded only in a unit appropriate for purposes ofcollectivebargaining.The Court held that even ifitwere to find that retirees might fit the statutorydefinition of "employee"within the meaning of thecollective-bargaining obligations of the Act, retir-8 Sec.2(3) of the Act provides.The term"employee"shall include any employee,and shall not belimited to the employees of a particular employer,unless the Act ex-plicitly states otherwise,and shall include any individual whosework has ceased as a consequence of, or in connection with, anycurrent labor dispute or because of any unfair labor practice, andwho has not obtained any other regular and substantially equivalentemployment9 Sec.8(a)(5) provides that it is an unfair labor practice for an employ-er "to refuse to bargain collectively with the representatives of his em-ployees,subject to the provisions of section 9(a)." Sec 8(d) defines "tobargain collectively"as "the performance of the mutual obligation of theemployer and the representative of the employees to meet at reasonabletimes and confer in good faith with respect to wages,hours, and otherterms and conditions of employment......Sec. 9(a) states:"Representa-tives designated or selected for the purposes of collective bargaining bythemajority of the employees in a unit appropriate for such purposes,shall be the exclusive representatives of all the employees in such unit forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment,or other conditions of employment.11ees could nevertheless not be included in the bar-gaining unit because they lacked a substantial com-munity of interest with active employees. Id. at171-173.Consistentwith the Court's analysis inPittsburghPlateGlass,we conclude that applicants for em-ployment are not "employees"within the meaningof thecollective-bargainingobligationsof theAct.1 °Applicantsfor employment do not fallwithin the ordinary meaning of an employer's "em-ployees."Applicants perform no services for theemployer,are paid no wages, and are under no re-strictionsas to other employment or activities.And, unlike the intermittent employment situationthat gives rise to the need of employers and unionsfor hiring halls, there is no economic relationshipbetween the employer and an applicant,and thepossibility that such a relationship may arise isspeculative.We further conclude that the applicants couldnot properly be joinedwiththe active employeesin the Guild unit because they do not share a com-munity of interest broad enoughto justifytheir in-clusion in the bargaining unit. IILike retirees, ap-plicants are not permittedby theBoard to vote inelections or considered to be part of a bargainingunit for purposes of representation elections.12For thereasons discussed above, we reverse thejudge'sfindings and conclude that applicants arenot bargaining unit"employees"and that preem-ployment drug and alcohol testing is not encom-passed within the statutorydutyto bargain aboutterms and conditions of employment of the em-ployer's employees in an appropriate unit.10 Our conclusion that applicants are not employees for purposes ofSec. 8(a)(5) does not affect the establishedbody of lawthat holds that theantidiscrimination provisions of Sec 8(aX3) of theAct forbiddiscrimina-tion against applicants for employment.Phelps Dodge Corp. v. NLRB,313U.S. 177 (1941).11We notethat the Guilddoes not contend that applicantsfor Guildunit positions are bargaining unit members.The Guildasserts,rather, thatthe obligation to bargain about applicant drug and alcohol testing arisesfrom the Guild's status asexclusivebargaining representativeof currentunit employees.The Guild arguesthat the duty to bargain with an exclu-sive representative about terms and conditions of employment of unit em-ployees extends to conditionsof hire,such as the Respondent's applicantdrug and alcohol testing requirement.We rejectthis argument in light ofthe Court's analysis inPittsburgh Plate Glassfinding thatthe duty to bar-gain with an exclusive representative about terms and conditions of em-ployment ofunit employees does not extend to pensioners'benefitsAl-though no one has suggested that testing of applicants should be a man-datory subject of bargaining on the grounds that applicants are actual orquasi unit members, we note thatthe Court inPittsburghPlateGlassfound that one reason for not including retirees in the unit was the poten-tial for severe internal conflicts that would impair the union's ability tofunction and would disrupt the process of collective bargaining.Pitts-burgh Plate Glass,supra at 179.These same concerns are present withregard to inclusion of applicants.iS See,e.g,BL.K. Steel. Inc,245 NLRB 1347, 1353 (1979),WesternDrug,231 NLRB 890 (1977), enfd.in relevantpart 600 F 2d 1324 (9thCit. 1979). STAR TRIBUNEWe also reject the judge's alternative rationaleforfinding that the employer's preemploymentdrug and alcohol testing policy is a mandatory sub-ject of bargaining. The judge concluded that evenif applicants are not bargaining unit "employees,"the drug and alcohol policy as it applies to pro-spective employees is a mandatory subject of bar-gaining because it vitally affects the terms and con-ditions of employment and working environment ofthe Guild bargaining unit. In support of his conclu-sion that applicant testing vitally affects the termsand conditions of employment of Guild unit em-ployees, the judge stated the following reasons: (1)"the Respondent's [applicant] testing program has adirect effect on the composition of the bargainingunit and defines the very terms under which bar-gaining unit employment may be achieved"; (2)"[the] Respondent's preemployment drug and alco-hol testing program introduces a nonperformancerelated condition of hire which may arbitrarilycompromise the quality of the workforce, and theunit members themselves may suffer, both in theirprofessional reputations and in their future employ-ment opportunities"; (3) "it is highly likely that theRespondents' [sic] program will not only deterfrom employment those prospective employeeswho abuse prohibited substances, but those whosimply refuse to take a screening test for reasons ofprinciple . . ."; and (4) the Guild "might want adrug and alcohol screening program implementedto insure a safer, drug free workplace."13InPittsburgh Plate Glassthe Court set forth thefollowing standard for determining whether thereis anobligation to bargain about matters affectingindividuals outside the bargaining unit:[I]n each case the question is not whether thethird-party concern is antagonistic to or com-patiblewith the interests of bargaining-unitemployees, but whether it vitally affects the"terms and conditions" of their employment.404 U.S. 157, 179 (1971) (footnote omitted).The Court disagreed with the Board's determina-tion that changes in retirees' benefits vitally affectthe terms and conditions of active unit employees.The Court made it clear that more than speculativeor insubstantial effects must be shown to concludethat a matter involving individuals outside the em-ployment relationship constitutes a mandatory sub-ject of bargaining. Specifically, the Court notedthat the benefits that active workers may reap byincluding retired employees under the same healthinsurance contract were speculative and insubstan-tial.The Court also rejected the Board's argumentI I See secIII,C,1,pars 13 and14 of thejudge's decision.547that active employees seek to represent retirees inorder to protect their own future retirement bene-fits, finding that the effect that bargaining on behalfof retirees would have on the negotiation of activeemployees'retirement plans is too speculative afoundation on which to base a bargaining obliga-tion.The Courtnoted that there are no guaranteesthat benefits negotiated by active employees wouldnot be altered after they retired. In reversing theBoard's holding that terms and conditions of em-ployment of active employees are "vitally" affectedby retirees' benefits, the Court stated that theBoard "simply neglected to give the adverb its or-dinary meaning." 14InUnited Technologies Corp.,274 NLRB 1069(1985), enfd. 789 F.2d 121 (2d Cir. 1986), a post-Pittsburgh Plate Glassdecision, the Board definedthe "vitally affects" standard as follows:An indirect or incidental impact on unit em-ployees is not sufficient to establish a matter asa mandatory subject. Rather, mandatory sub-jects include only those matters that materiallyor significantly affect unit employees' termsand conditions of employment. Similarly, thephrase"terms and conditions of employment"is to be construed ina limited senseand doesnot include all subjects that may merely be ofinterest or concern to the parties. 1 sWe disagree with the judge's conclusion that theRespondent'sapplicant drug and alcohol testingpolicy is a mandatory subject of bargaining becauseitvitally affects the terms and conditions of unitemployees. The judge observed that the applicantdrug and alcohol testing policy may affect thecomposition of the bargaining unit by preventingapplicantswho fail or refuse to submit to a drugand alcohol screen from becoming unit employees.The judgealso asserted that drug testing introduces"anon-performance related condition of hirewhich may arbitrarily compromise the quality ofthe workforce, and unit members themselves maysuffer,bothin their professional reputations and intheir future employment opportunities."The judge's observation that applicant testingwill to some degree affect the composition of thebargaining unit does not, standing alone,support14 404 U.S. at 182.Is 274 NLRB at 1070(emphasis added) (fns.omitted).Applying thisstandard,the Board held that the employer did not violate the Act byrefusing to bargain with the union over a summer help program underwhich the employer hired college-age children of unit and nonunit em-ployees to perform both unit and nonunit work on a temporary basisduring the summer. The Board concluded that because the program didnot reduce the regular hours of work available to unit employees and be-cause unit employees were given priority for any remaining overtime, theprogram did not "vitally affect"their terms and conditions of employ-ment. 548DECISIONS OF THENATIONALLABOR RELATIONS BOARDthe conclusion that itvitallyaffects the terms andconditions of employment of unit employees. Anyhiring criterion or individual hiring decision affectsthe composition of the bargaining unit. If applicantdrug testing is deemedto vitallyaffect the termsand conditions of employment of unit employeessolely on the basis that unit composition is affected,then any applicant qualification could be subject tothis argument.We conclude that the "vitally af-fects" test has not been met.16The judge also reasoned that because a unionproposal to establish a drug and alcohol screeningprogram to ensure a safer, drug-freeworkplacewould be a mandatorysubject ofbargaining, theRespondent's decision to implement a drug and al-coholscreeningprogram forapplicants is a manda-tory subject of bargaining. We disagree.Certainly, safety in the workplace is a mandatorysubject of bargaining.But the testing of applicantsdoes not vitally affect workplace safety. That con-cern can be addressed effectively in union propos-als that seek posthiring testing of new employees.Thus, there is nothing in our decision today thatwould preclude a union from seeking physical ex-amination,including drug testing,of newly hiredemployees at the very outset of their employment.In light of all the above considerations, we findthat drug and alcohol testing of applicants for em-ployment is not a mandatory subject of bargaining,and that the Respondent has therefore not violatedthe Act as alleged by refusing to bargain with theUnion about this subject.2.Notwithstanding our finding that drug and al-cohol testing of applicants for employment is not amandatory subject of bargaining,we neverthelessfind, for the reasons discussed below, that the Re-spondent violated Section 8(a)(5) and(1) of the Actby refusing to furnish the Guild with informationconcerning the drug and alcohol testing of appli-cants for Guild positions.As set forth above, paragraph 8 of article XIV ofthe collective-bargaining agreement prohibits dis-16 In any event,there is no evidence to support the judge's speculationin this regard The record indicates that only one applicant for a Guild-unit position refused to submit to the drug and alcohol screen and as aconsequence was not hired.No applicant for a Guild-unit position hastested positive and been denied employment as a result of the applicantdrug testing policy.Thus,the General Counsel has failed to establish thatindividuals who fail or refuse a drug test would vitally affect the workforce or quality of work,that unit employees have had future job oppor-tunities diminished for any reason,that the reputation of the newspaperhas changed,or that the reputations of unit employees have been ad-versely affected by the institution of the applicant drug and alcohol test-ing policy.There has been no showing that as a result of this policy lessqualified individuals were hired.No evidence has been presented that ap-plicant drug testing will adversely affect the quality or reputation of thenewspaper or its staff in the future.Under these circumstances, the al-leged impact is speculative and insubstantial and therefore fails to meetthe "vitally affects"standard as discussed inPittsburgh PlateGlass andsubsequent Board law.crimination in all phases of employment,includingrecruiting,testing, and hiring.Guild InternationalRepresentativeNelson testified that one of theGuild's concerns about the drug and alcohol test-ing of applicants was uniformity of testing proce-dures, i.e.,whether the same testing procedureswere being used for male and female applicants.17The Guild requested certain information pertainingto the application and enforcement of the Respond-ent's applicant drug and alcohol testing policy: (1)the names,addresses,and telephone numbers of allprospective employees who had been extended ten-tative or firm offers of employment in Guild bar-gaining unit positions since the implementation ofthe drug testing program; (2) the identity of appli-cants who had been required to undergo a preem-ployment medical examination or a drug and alco-hol screen; (3) the identity of applicants who re-fused to submit to a drug and alcohol screen; and,(4)whether the reason for not hiring an individualwas due to or related to a refusal to submit to adrug and alcohol test, the results of a drug and al-cohol test,or issues related to drug and alcoholtesting.The Guild requested this information pursuant toa pending grievance relating to the Respondent'sunilateral implementation of the applicant drug andalcohol testing program. The grievance allegedviolations of several contractual provisions, includ-ing the nondiscrimination provisions of the collec-tive-bargaining agreementreferred to above.The elimination of actual or suspected sexual dis-crimination is a mandatory subject of bargaining,and an employer's refusal to engage in bargainingover such elimination violates Section 8(a)(5) and(1) of the Act.18InEmporiumCap well Co. v.Western AdditionCommunity Organization,420 U.S. 50, 66 (1975),the Supreme Court stated that"national laborpolicy embodies the principles of nondiscriminationas a matter of highest priority [citingAlexander v.Gardner-Denver Co.,415 U.S. 36, 47 (1974)], and itis a commonplace that we must construe the [Na-tionalLaborRelationsAct] in light of the broadnational labor policy of which it is a part." TheBoard has also recognized that unions,as the col-lective-bargainingrepresentativesof employees,have a legitimate and important interest in a work-place free of discrimination. InWestinghouse Elec-17 Evidence was introduced at the hearing that drug and alcohol test-ing procedures for applicants may have been discriminatorily implement-ed on the basis of sex.A male applicant testified that he had submitted anunobserved urine sample, while a female applicant testified that she wasrequired to submit a urine sample while partially unclothed and observedby a nurseisJubileeMfg.Co., 202 NLRB 272 (1973),affd. sub nomSteelworkers,504 F.2d 271 (D C. Cir 1974) STAR TRIBUNE549tricCorp.,239 NLRB 106 (1978), enfd. as modifiedsub nom.ElectricalWorkers I UE,648 F.2d 18(D.C.Cir. 1980), the Board observed that theCourt's statement inEmporiumthat "[t]he elimina-tion of discrimination and its vestiges is an appro-priate subject of bargaining"was a reaffirmation ofthe Board's holding that"the elimination of race orsex discrimination practices is a proper subject ofbargaining."19 InWestinghouse,the Board held thata union has a legal right as a statutory bargainingrepresentative to ensure that discriminatory prac-tices arenot established or continued, and there-fore,isentitled to information that relates to al-leged discrimination.Further, the Board has held that requested infor-mation concerning applicants for union-representedpositions is necessary and relevant to a union's per-formance of its bargaining obligation with respecttoeliminatingdiscriminatory employment prac-tices.East Dayton Tool & Die Co.,239 NLRB 141(1978).See alsoBendix Corp.,242 NLRB 62, 63(1979);WhiteFarm Equipment Co.,242NLRB1373, 1375 (1979), enfd. sub nom.ElectricalWorkersIUE,650 F.2d 334 (D.C. Cir.1980). In such cases,an employer has a corresponding statutory duty tofurnish information about actual or suspected dis-criminatory hiring practices.2 °In this regard, there is a significant difference be-tween the ways in which a union can address itslegitimate concerns for a drug-free, safeworkingenvironment and for elimination of discriminationin the employment relationship. As seen in the pre-ceding sectionof thisdecision, one reasonfor find-ing that testing of applicants does not vitally affectunit employees'terms and conditions of employ-ment is because a union's legitimate concerns abouta safe and drug-free working environment can beeffectively addressed in union proposals that seekphysical examination,including drug testing, ofnewly hired employees at the very outset of theiremployment.But considerations of a union's con-cerns about eliminating,inter alia, sexual discrimi-19 239 NLRB106, 107 fn.13, citingFarmers'Cooperative Compress,169NLRB290 (1968),enfd.on this point sub nom.PackinghouseWorkers,416 F.2d 1126 (D.C. Cir.1969), cert denied396 U.S. 903(1969).so To the extent thatBendix.White Farm,and EastDaytonstand forthis proposition they remain good law.We note in each of these cases therequested information about applicants was sought in the context of dis-criminationconcerns by the union about the employer's hiring practices.To the extent that these cases can be read morebroadly toprovide forfurnishing information regarding hiring practices in all circumstances, wedo not espouse this viewSimilarly,we agree with the holdingofTannerMotor Livery,148NLRB 1402 (1964),enf denied on other grounds419 F.2d 216 (9th Cir.1969), that employee picketing to protest discriminatory hiring policiesand practices is concerted activity protectedby Sec 7 of the Act. Wenote thatTanneralso contains certain broad language suggesting that ingeneral an employer's hiring practices are a mandatory subject of bar-gaining.As our discussion in the previous section indicates,we rejectthat view.nation in the employment relationship cannot soeasily exclude the hiring process.If an employerengages in discrimination at that stage,the discri-minatee will never enter into the employment rela-tionship,and will not become a member of thework force.A union's legitimate efforts to seekelimination of discrimination in the employment re-lationship would be severely impeded,therefore, ifitwere required to wait until the hiring process iscomplete and the employment relationship hasbegun before investigating actual or suspectedsexual discrimination.In this connection,possiblediscrimination in the hiring process is so inter-twined with possible discrimination in the employ-ment relationship that to bar a union from investi-gating the hiring process could bar it from effec-tivelyseeking elimination of discrimination in theemployment relationship.For these reasons, inaccord with the Board'sholding inEast Dayton,we find that information concerning actual or sus-pected discrimination in the hiring process is neces-sary and relevantto the Union's performance of itsstatutory duties.Finally,we reject the Respondent's contentionthat its refusal to supply the requested informationwas privilegedby the confidentialityprovisions oftheMinnesota Drug and Alcohol Testing in theWorkplace Act (DATWA).21First and fundamentally,we note that the Re-spondent refused to furnishtheGuild any of therequested information,whereas the statute onlyprohibits unconsented disclosure of certain test-re-lated information but does not prohibit the disclo-sure of the names of individuals tested.Thus, thestatute does not appear to provide a basis for non-disclosure.Moreover,the statute expressly pro-vides for the use of test results in arbitrations pur-suant to collective-bargaining agreements.The stat-ute also specifically provides that the confidential-ity provisionsshall not be construed to limit the parties to acollective-bargaining agreement from bargain-ing and agreeing with respect to a drug and al-coholtesting policy that meets or exceeds anddoes not otherwise conflict with,the minimumstandards and requirements for employee pro-tection provided... .2221Minn Stat.§181.954,subd. 2 (1987), provides in pertinent part:Test result reports and other information acquired in drug or alcoholtesting process are, with respect to private sector employees and jobapplicants, private and confidential information . . . and may not bedisclosed by an employer or laboratory to another employer or to athird-party individual,governmental agency,or private organizationwithout the written consent of the employee or job applicant tested.22 Minn Stat.§181 98,subd.1(1987)Moreover,to the extent thattheMinnesota statute permits the Respondent to engage in conduct thatContinued 550DECISIONS OF THENATIONALLABOR RELATIONS BOARDTo remedy the refusal to provide informationviolation the judge ordered the Respondent to:[f]urnish the Union with the information re-quested in October 1987,supplying the names,addresses and telephone numbers of persons towhom conditional offers of employment in theGuild bargaining unit have been made sinceJanuary 1987, identifying those persons whohave refused to submit to drug and alcoholscreening.The judge'srecommended Order provides theGuildwithless information than it originallysought.The recommended Order does not requirethe Respondent to furnish the identity of all appli-cants who were requested to submit to preemploy-ment medical examinations, the identity of all appli-cants who were requested to submit to a drug andalcoholscreen,the identity of those who weredenied employment for a refusal to submit to thedrug and alcohol screen,and whether the reasonsfor not hiring a prospective employee were due toany issue related to the drug and alcohol policy.The Guild did not except to the judge's modifica-tion of its original request for information.23 Ac-cordingly,we adopt the remedy provided in thejudge's recommended Order with respect to the re-fusal to furnish information violation.AMENDED CONCLUSIONS OF LAW1.The Respondent,Star Tribune,A Division ofCowles Media Co.,isan employer engaged incommerce within the meaning of Section 2(2), (6),and (7)of the Act.2.TheNewspaper Guild of the Twin Cities,Local 2, The Newspaper Guild,AFL-CIO, CLC,is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.At all times material to this proceeding, theRespondent has recognized the Union as the exclu-sive representative of its employees in the follow-ing unit:All of theemployees of the Publisher [exceptthose herein excluded] employed in the Newsand Editorial Departments of the MinneapolisStar and Tribune including the Sunday Trib-une, employed in the Sales Development/-isarguably prohibited by the National LaborRelationsAct, the Boardhas primary jurisdiction over that conduct,and the state statute is pre-empted by the Act SanDiego Building Trades Council Y. Garman,359U.S. 236 (1959)23 In its jointbrief with the AFL-CIO in opposition to the Respond-ent's exceptions, the Guild specifically declined to except to this portionof the judge's recommendedremedy and Order. The Guild characterizedthe languagein the judge's recommended Order as "an apparent accom-modation" to the DATWA statutory provision prohibitingunconsenteddisclosureof "test resultreports and other information acquired in thedrug and alcoholtesting process."Promotion Department doing art and creativework,and all Metro District Sales Managers intheMetro CirculationDepartment, and noothers.The Respondenthas engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act by refusing to bar-gain with the Union as requested, by its January1987 unilateral implementation of a drug and alco-hol policy for current employees, by its September1987 unilateral implementation of a revised drugand alcohol policy for current employees, and byitsOctober 1987 refusal to furnish the Union re-quested information.5.The unfair labor practices found above areunfair labor practices affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.6.The Respondent did not violate the Actexcept as specifically found above.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices,we shall order it to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of theAct. Specifically, we shall order the Respondent tofurnish the Union the information requested in Oc-tober 1987,supplying the names, addresses, andtelephone numbers of those persons to whom it hasconditionally offered employment in the Guild bar-gaining unit since January 1987, identifying thosepersons who have refused to submit to drug and al-coholscreening.We shall order the Respondent to rescind anydiscipline imposed on employees in Guild bargain-ing unit positions as a result of its unilaterally im-plemented drug and alcohol policy and related dis-ciplinary schedule,and to make such employeeswhole for any losses suffered therefrom.24 The Re-spondent is ordered to remove from the files of em-ployees allmemoranda,reports,or other docu-ments resulting from the implementation of thedrug and alcohol policy with respect to currentGuild-unit members.The Respondentisalsoordered to revoke itsdrug and alcohol policy for current employees im-plemented in January 1987 and revised in Septem-ber 1987,including the drug and alcohol screeningand medical examination provisions and the sched-ule of discipline for substance abuse offenses, as it24 Backpay is to be computed in the manner prescribedinF.W.Wool-worthCo.,90 NLRB 289 (1950),with interest to be computed in themanner prescribed inNew Horizonsfor theRetarded,283 NLRB 1173(1987). STARTRIBUNE551pertains to employees in Guild bargaining unit po-sitions.In addition,we shall order the Respondent, onrequest, to bargain with the Union in good faithconcerning medical examinations,including drugand alcohol screening,and disciplinary schedulesfor substance abuse offenses pertaining to employ-ees in Guild bargaining unit positions.ORDERThe National Labor Relations Board orders thattheRespondent,StarTribune,A Division ofCowles Media Co., Minneapolis,Minnesota,itsof-ficers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain in good faith with theUnion, on request, with respect to its drug and al-cohol policyas it pertainsto current Guild bargain-ing unit employees.(b) Unilaterally, without giving prior notice to oraffording the Union an opportunity to bargain, im-plementing and revising its drug and alcoholpolicy,including its drug and alcohol screeningand medical examination provisions and its sched-ule of discipline for substance abuse offenses per-taining to current Guild bargaining unit employees.(c)Refusing to comply with the information re-quest,asmodified herein,made by the Union inOctober 1987.(d) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of rights quaranteed by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policiesof the Act.(a)On request, bargain in good faith with theUnion as the exclusive representative of the em-ployees of the appropriate unit described belowconcerning its drug and alcohol policy as it per-tains to current Guild bargaining unit employees,and embody any understanding reached in a signedagreement.The appropriate unit is:...allemployees of the Publisher [exceptthose herein excluded] employed in the Newsand Editorial Departments of the MinneapolisStar and Tribune including the Sunday Trib-une, employed in the Sales Development/-Promotion Department doing art and creativework,and all Metro District Sales Managers intheMetro CirculationDepartment, and noothers.(b)Revoke its drug and alcohol policy for cur-rent employees implemented in January 1987 andrevised in September 1987,including the drug andalcohol screening and medical examination provi-sions and the schedule of discipline for substanceabuse offenses,as it pertains to employees in Guildbargaining unit positions.(c)Furnish the Union with the information re-quested in October 1987, supplying the names, ad-dresses,and telephone numbers of persons towhom conditional offers of employment in theGuild bargaining unit have been made since Janu-ary 1987, identifying those persons who have re-fused to submit to drug and alcohol screening.(d) Rescind any discipline imposed on employeesinGuild bargaining unit positions as a result of itsdrug and alcohol policy and related disciplinaryschedule,and make such employees whole for anylossesthey may have suffered, in the manner setforth in the remedy section of this decision.(e)Remove from the files of employees notices,reports, or memoranda resulting from the imple-mentation of the January 1987 drug and alcoholpolicy or the revised September 1987 drug and al-cohol policy.(f)Preserve and, on request, make available tothe Board or its agents for examinationand copy-ing,allpayroll records, social security records,timecards,personnel records and reports, and allother records and entries necessary to determinethe Respondent's compliance with this Order andthe amount of sums and benefits due under theterms of this Order.(g) Post at its Minneapolis,Minnesota facilitiescopies of the attached notice marked "Appen-dix."25 Copies of the notice, on forms provided bythe Regional Director for Region 18, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMANSTEPHENS,concurring in part.Iagreewithmy colleagues,for the reasonsstated in the foregoing opinion,that drug and alco-hol testing of employee applicants is not a manda-tory subject of bargaining and that therefore theRespondent did not violate Section 8(a)(5) of theAct by failing to bargain over the testing of appli-25 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcants. I also agree with my colleagues that the Re-spondentdidviolate Section 8(a)(5) in its denial oftheGuild's request for information; but I concurseparately in order to state my own understandingof the limits to be placed on implications of the ra-tionale underpinning that finding of a violation.My colleagues have found that the Respondentwas obligated to respond to the Guild's request forinformation because the request related to hiringdiscrimination, and because the prevention of suchdiscrimination-embodied here in the parties' con-tractual nondiscrimination clause-is a mandatorysubject of bargaining. I agree that the request wasrelated to a mandatory subject, but only for the fol-lowing reasons.As we have explained in the first part of ouropinion,under the principles set out inAlliedChemical & Alkali Workers v. Pittsburgh Plate GlassCo., 404 U.S. 157 (1971), only those matters thatconcern the "wages, hours, and other terms andconditions of employment" of current employeesormatters that "vitally affect" those terms andconditions are mandatory subjects of bargaining.Hence, in finding that discrimination in hiring is amandatory subject of bargaining, we are not find-ing that a union in any sense represents the inter-ests of employment applicants. In my view, a pro-hibition of hiring discrimination is a mandatorysubject only insofar as it may prevent practices thatare likely to result in a partly or wholly segregatedbargaining unit that is the product of hiring dis-crimination. Because of our need to accommodatethe Federal employment policy pertaining to dis-crimination,we may properly find that employeeshave a legitimate interest in work force composi-tionto the extent thatit isaffected by discrimina-tion under the Federal civil rights laws.'The Guild's information request relates to thiscurrent-employee interest because the Guild seeksinformation that it believes might show discrimina-tory practices that would likely lead to screeningout women at a disproportionate rate over men.2'As I understand the Respondent'sposition,ithas not attacked theline of Board authority concerned with requests for information relatedto possible discrimination in hiring,and it concedes that current employ-ees have an interest in working in a racially and sexually integratedworkplace.Instead,it argues that the Guild's information request at issuehere had no basis in such concerns As explained in fn 2 below,Ido notfind that argument well taken.2 Contrary to the Respondent's contention, I agree that in making itsrequest for information,theGuild adequately indicated its interest inlooking at the applicant drug testing as a possible violation of the nondis-crimination clause in the collective-bargaining agreement.Thus, theGuild's initial information request referred to the pending grievances,which themselves asserted an alleged violation of art.XIV, sec. 8, thenondiscrimination clause Furthermore,at the hearing the Guild's repre-sentativesmade its focus on the discrimination aspect even clearer; butthe Respondent still took the position that it was not obligated to turnover the information.SeeBarnard Engineering Co.,282 NLRB 617, 620,Learning the identities of the applicants is relevantto a mandatory subject because it will allow theGuild to determine how each female applicant wastreated as compared with how the male applicantswere treated. If the Guild learns that there was dis-parate treatment and that this treatment resulted, orwas likely to result, in a work force skewed in thedirection of the favored class, then it will have es-tablished grounds both for asserting a breach of thecontractual clause and for seeking to bargain infuture contracts over the practice in question. Iwould not, however, agree that a conclusion thatnondiscrimination clauses are mandatory bargainingsubjectsmeansthat a hiring practice or require-ment, or any change in such practices or require-ments,is automatically a mandatory subject of bar-gaining simply on a bare claim that itmightlead toa work force from which a class based on race,sex, religion, or national origin is largely excludedor on the theory that because hiring practices gen-erally may be used to discriminate, the union there-fore has the right to bargain about all of them inorder to insure that they do not. UnderPittsburghPlateGlass,supra, it is clearly necessary to showthat the proposed action to be taken with respectto nonunit employees "vitally affects" the termsand conditions of current employees before it willbe considered a mandatory subject of bargaining.Of course, an analogous standard is applied to in-formation requests themselves where informationabout nonunit employees is concerned. But a liberaldiscovery standard is applied and so long as aunion shows that the information it seeks has"some bearing" on the terms and conditions of cur-rent unit employees, the employer will be obligatedto comply with the request.3 In my view theGuild's request meets that standard here.621 (1987);Ohio Power Co.,216 NLRB 987, 990 fn.9 (1975),enfd. 531F.2d 1381(6th Cir.1976).8 Pfizer,Inc,268 NLRB 916, 918(1984), enfd.763 F 2d 887(7th Cit.1985);Postal Service,289 NLRB 942 (1988)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union STAR TRIBUNETo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOT refuse to bargain in good faithwith the Newspaper Guild of the Twin Cities,Local 2, with respect to our drug and alcoholpolicy as it pertains to current Guild bargainingunit employees.WE WILL NOT unilaterally, without giving priornotice to or affording the Guild an opportunity tobargain,implement and revise our drug and alco-hol policy as it pertains to current Guild bargainingunit employees,including its drug and alcoholscreening and medical examination provisions andits schedule of discipline for substance abuse of-fenses.WE WILL NOT refuse to comply with the infor-mation request, as modified, made by the Guild inOctober 1987.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of rights guaranteed by Section 7 of theAct.WE WILL, on request, bargain in good faith withtheGuild with respect to our drug and alcoholpolicy as it pertains to current Guild bargainingunit employees and put into writing and sign anyagreement reached on terms and conditions of em-ployment for our employees in the bargaining unit:... all employees of the Publisher (exceptthose herein excluded) employed in the Newsand Editorial Departments of theMinneapolisStar and Tribune including the Sunday Trib-une, employed. in the Sales Development/-Promotion Department doing art and creativework, and all Metro District Sales Managers intheMetro CirculationDepartment, and noothers.WE WILL revoke our drug and alcohol policyforcurrent employees implemented in January1987 and revised in September 1987, including thedrug and alcohol screening and medical examina-tion provisions and the schedule of discipline forsubstance abuse offenses, as it pertains to employ-ees in Guild bargaining unit positions.WE WILL furnish the Guild with the informationrequested in October 1987, supplying the names,addresses,and telephone numbers of persons towhom conditional offers of employment in theGuild bargaining unit have been made since Janu-ary 1987, identifying those persons who have re-fused to submit to drug and alcohol screening.553WE WILL rescind any discipline imposed on cur-rent employees in Guild bargaining unit positionsas a result of our drug and alcohol policy and relat-ed disciplinary schedule, and make such employeeswhole for any losses they may have suffered there-from.WE WILL remove from the files of employeesnotices, reports, or memoranda resulting from theimplementation of the January 1987 drug and alco-hol policy or the revised September 1987 policy.STARTRIBUNE,A DIVISION OFCOWLES MEDIA CO.Florence I. Brammer, Esq.,for the General Counsel.James SamplesandJohnW. Polley. Esqs.,of Minneapolis,Minnesota,for the Respondent.Barbara L Camens Esq.,of Washington, D.C., for theCharging Party.Robert P. Hunter, Esq.,of Washington, D.C., for the In-tervenor, Council on Labor Law Equality.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge.On February 5, 1987, and November 24, 1987, the News-paper Guild of the Twin Cities, Local 2, the NewspaperGuild,AFL-CIO, CLC (the Union or Guild) filedcharges againstthe Star Tribune, A Division of CowlesMedia Company (Respondent or Publisher).On Decem-ber 16,1987, the Regional Director for Region 18 issuedan order consolidating cases, consolidating complaint andgiving notice of hearing alleging that Respondent hasviolated and is continuing to violate Section 8(a)(1) and(5) of the National Labor Relations Act (the Act) by re-fusing to provide the Union with certain information andby unilaterally implementing a drug testing programwithout first affording the Union an opportunity to bar-gain.Hearing was held in these matters in Minneapolis,Minnesota,on April 18-21, 1988.Timely motions to in-tervene as amicus curiae were received from the Ameri-can Federation of Labor and Congress of Industrial Or-ganizations(AFL-CIO) and the Council on Labor LawEquality(COLLE).Both motions were granted andintervention allowed.Subsequently briefs were receivedfrom all parties and intervenors.Based on the entire record,and on my observation ofthe demeanor of the witnesses and in consideration of thebriefs submitted, I make the followingFINDINGS OF FACTI.JURISDICTIONThe Respondent is a Delaware corporation with anoffice and place of business in Minneapolis,Minnesota,where it engages in the publication,circulation and dis-tribution of a daily newspaper in the Minneapolis, Min-nesota area.Respondent has admitted the jurisdictional 554DECISIONS OF THENATIONALLABOR RELATIONS BOARDallegations of the consolidated complaint and I find thatthe Respondent is now,and has been at all times materialto this proceeding,an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.II.LABOR ORGANIZATION INVOLVEDIt is admitted,and Ifind,that the Union is, and hasbeen at all times material to the proceeding,a labor orga-nizationwithin the meaning of Section2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. Statement of Issues PresentedThe Respondent unilaterallyimplemented a drug andalcohol policy on January 1, 1987.1 The policy,as initial-ly implemented on January1,and asunilaterallyrevisedon August31, consistsof three components: (1) a preem-ploymentmedical exam,including drug andalcoholscreeningfor applicants to whom job offershave beenmade, contingent on passageof the drugtest; (2) a medi-cal exam,including drug and alcohol screening,in cer-tain circumstancesfor current employees; and (3)a disci-plinary schedule for drug and alcohol relatedoffenses.The questionspresented for determinationare (1) wheth-er theseunilateral implementationsof Respondent's drugand alcoholpolicy violatedSection 8(a)(1) and(5) of theAct, and (2) whether the Unionis entitled to informationwhichit requested relatingto theunilaterally implement-ed policy.In defenseof its actions, the Respondentasserts: (1)implementationof its drug andalcohol testing program isnot amandatory subject ofbargainingunder the Act,eitherfor existing bargaining unit members orprospec-tive employees; (2) the Guild doesnot representprospec-tivenew employees and cannotlegallydemand bargain-ing over their conditionsof employment;and (3) theGuild has waivedits right to request bargaining becauseitacquiesced in certainof Respondent'spast practices,has given management a contractualrightto act as itdid, and becauseitdid notseekto bargain in good faith.It defendsits refusalto supply information requested bythe Guild on all of the above-statedgrounds and addi-tionally, for the reason that the informationrequested isconfidentialand cannotlawfully be supplied.In general,COLLE's arguments in supportof Respondent are thesame or similartoRespondent's arguments.All of theparties' contentionswill bediscussedbelow under appro-priate subheadings.B. Background FactsThe Star Tribune is a daily newspaper published inMinneapolis,Minnesota; it has a circulationof 389,400 onMonday through Saturday and 629,000 on Sunday; andits annual revenues exceed $256 million.Approximately4000 employees work for the Respondent,of which 44percent are unionized and those employees work in 11separate bargaining units that are represented by 10 dif-ferent unions.The Charging Party Union has been rec-'All datesare in 1987 unlessotherwise specified.ognized as the exclusive collective-bargaining representa-tive of a unit of employees of Respondent since the early1930s.The Guild represents the Respondent's reporters,some editors,news assistants,photographers,news art-ists,metro-circulation employees and promotion employ-ees.Currently,the unit encompasses between 350 and400 of Respondent's employees.The parties'most recentcollective-bargaining agreement runs from 1986-1989.This agreement,reached by the parties in October 1986,and ratified and executed in December 1986, was negoti-ated during 26 bargaining sessions over a 5-month periodfrom May to October 1986.The Publisher has a number of companywide employ-ee policies,which as of 1985 had been in effect for vary-ing periods of time.In 1985, the Star Tribune began re-viewing the policies for consistency and fairness. Thereview was conducted by an operations committee com-prised of senior managers and department heads. ThePublisher's existing drug and alcohol abuse program wasamong the policies examined.The content and history ofthis particular program will be discussed in detail laterwith respect to Respondent's defense of waiver. As im-mediately pertinent,the operations committee reviewedthe drug policy for 3 to 5 months. As a result, the exist-ing policy was modified and substantially increased inscope and detail.Under the new drug policy, at least thefollowing changeswere effected:The new policy provides for pre-employmentmedical exams that include alcohol and drug screen-ing. In addition,tests for alcohol and drug use maybe administered to current employees under certainspecific circumstances.Under the new policy,prospective employeeswho are offered jobs will be required to take apreemployment medical exam.Included will be anunobserved urinalysis for evidence of alcohol or il-legal or controlled substances.Employment will bedenied to those who test positive according to es-tablished standards.Current employees also may be asked to undergoa medical exam,including substance screening whenmanagement believes that job performance or con-duct is impaired by substance abuse.In addition,employeeswho operate or workaround company machinery or who operate vehi-cles in the course of their job will be required totake a medical exam,including drug/alcohol screen-ing in cases of serious injuries that require treatmentby a physician.MetropolitanMedical Center will conduct thesubstance screening and analyze the results.Speci-mens will be collected and processed in a way thatensures the integrity of the sample.Containers willbe quality controlled and clearly marked.A "chain of custody" form will document allpeoplewho handle the sample from collectionthrough analysis.All positive results will be con-firmed by a second test using a different analyticaltechnique,and all positive specimens are storedfrozen for at least 60 days. STARTRIBUNE555In the case of current employees,test results willbe kept confidential.MMC will, however, furnishthe employee's supervisor,through the Human Re-sources department,sufficient information on testresults to enable the Company to administer disci-pline,when necessary.Discipline for first substance abuse offenses willbe:*A three-daysuspension for possession on thepremises or in company vehicles.*A fiveday suspension for consumption on prem-ises, being under the influence or impaired perform-ance or conduct.*Discharge for distribution on the premises.A five-daysuspension will require a chemical de-pendency evaluation and disciplinary actions will bereviewedby theHuman Resources departmentbefore anyaction is taken.The Guild first learned of Respondent's new policy ondrugs and alcohol on December 10, 1986,atwhich timeJohn Dennison(Respondent's vice president for labor re-lations)called Bruce Nelson(then the Guild's executivesecretary)to inform the Guild that Respondent plannedto implement such a policy in January. During that call,Dennison described the program as having three compo-nents:(1)Mandatory testing for prospective employees,after a conditional offer had been extended;(2) drug test-ing for current employees under certain circumstances;and (3)a schedule of discipline for violations of the drugand alcohol policies. Nelson testified that at this timeDennison called to notify the Union and find out if theUnion had any objections. Nelson responded that "thecompany could certainly count on an objection from theUnion,"emphasizing that the Union's position was thatthe entire policy was a mandatory subject of bargainingand demanding bargaining on it.Nelson further testifiedthat Dennison conceded that bargaining with the Unionon the policy made a certain amount of sense, but cau-tionedNelson that the decision of whether to bargainrested with othermanagementofficials.As a followup to this conversation,Dennison sentNelson and the representatives of the Publisher's otherunions a letter dated December 12, 1986, and included acopy of an article on the subject which was distributedto employees later that month.The pertinent contents ofthe article are set out above in the description of changesthatwere made in the Publisher's existing drugpolicy.The article indicated that the changes were to be imple-mented on January 1.On December 15, 1986,the Guild published an articleof its own which indicated its at least initial opposition tothe new drug policy.More importantly,on December17, 1986,Nelson wrote Dennison a letter emphasizingthat the Union considered all components of the newpolicy to be mandatory subjects of bargaining and de-manding bargaining over the new policy.Nelson alsomade clear that the Union would consider unilateral im-plementation of the new policy unlawful. The letterended thusly,"We stand ready to meet with you for thatpurpose(bargaining)at a time and place of mutual conven-ience. "(Emphasis added.)The new drug policy went into effectin January asannounced in the article appended to Dennison'sDecem-ber 12 letter.On January 4, Nelson received a call froma bargaining unit employee informing him that a pro-spective employee's offer of employment had been with-drawn because of that individual's refusal to take thepreemployment drug test.As this was the first indicationto the Union that Respondent's drug and alcohol policyhad been implemented,Nelson immediately calledDennison, who was unavailable.On January 9, DennisonreturnedNelson'scall.Dennison then learned, fromNelson, about the prospective employee who had had anoffer withdrawn.Dennison remarked that if it had hap-pened, he hoped it had not happened after Respondenthad received the Union'sdemand to bargain.At thispoint,Dennison did not know the new policy had beenimplemented or whether the company was willing tobargain with the Union as demanded.Nelson suggestedthat Respondent send the union a letter stating that thepolicywould be suspended during negotiations.During this telephone conversation,Nelson andDennison agreed to discuss the drug policy on January21, at which time an omnibus grievance meeting had al-readybeenscheduled. At this January 21 meeting, TheUnion reiterated its demand to bargain over the drugpolicy and asked for the company's response.Dennisonacknowledged that a prospective employee had been of-fered a job conditioned on the drug test,but declined tosaywhether Respondent would agree to suspend thepolicy and bargain with the union. The union agreed notto fileany unfair labor practice charge until the companyconcluded it internal deliberations over the Guild's bar-gaining demand.About aweek later,with still no response from thecompany to the bargaining demand,the Union found outthat another prospective employee had been offered ajob conditioned on the passage of a drug test.Again,Nelson called Dennison and asked if the company wasgoing to bargain.Dennison replied that he was "90 per-cent certain"that the company would not bargain withthe union over the drug policy, but that he was not com-pletely certain and needed more time to respond. OnJanuary 29,Dennison informed Nelson by telephone thatall three components of the drug and alcohol policywere fully in place and that the company would not bar-gain with the Union on any aspect of the policy.Nelsonthen told Dennison,in the same call, that the Unionwould be filing a charge.After thatcharge was filed and while the investigationwas pending,a meeting of the Inter-Plant Council withRespondent was convened in March.The Inter-PlantCouncil,an informal organization made up of businessagents and officers of the various unions with whom Re-spondent bargains,had scheduled this meeting regardingthe drug and alcohol policy for informational purposes.Nelson and MarilynTaylor (then assistant to the Union'sexecutive secretary)reemphasized at the outset of themeeting that the Guild believed the entire policy to be amandatory subject of bargaining and that it demandedbargaining.The new policyhad been in effect since Jan-uary 1. 556DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDBy letter dated September 16, more than 9 months fol-lowing Respondent'sunilateral implementation in Janu-ary,Dennison notified Taylor(then the interim adminis-trator of the Union)that the company had revised thedrug policy and that the revised policy had gone intoeffect on September 1. It is this version of the drug andalcohol policy which remained in effect as of the time ofthe hearing in this case.At no time prior to Dennison'sletter of September 16 had the Union been notified of orgiven a copy of any revisions to the policies.The revi-sions include,in part,the following changes from thepolicy implemented on January 1:Prospective Employeeswho test positive or refuse the test will not beconsidered for employment earlier than six monthsafter the initial test or refusal,if at all.who wish to explain a positive test result must doso within three working days of receiving notice ofthe result.who wish to request a retest must do so withinfiveworking days of receiving notice of the result.Current Employeeswill be required to undergo a medical exam, in-cluding a drug and alcohol test,when managementbelieves an employee is"under the influence of al-cohol."who refuse to take the test will be disciplined forimpaired performance or behavior.who test positive for the first time will receive afive day suspension and must undergo a substanceabuse evaluation prior to returning to work.who wish to explain a positive test result must doso within three working days of receiving notice ofthe result.who wish to request a retest must do so withinfiveworking days of receiving notice of the testresult.Respondent concedes that it engaged in no bargainingwhatsoever over any component of the drug and alcoholpolicy, as initially implemented or revised.Respondent'spublisher,Roger Parkinson,stated that the company'splan in implementing the policy was to avoid distinctionsamong employees or bargaining units, and to have a uni-form policy in effect across-the-board.C. Is Implementationof Respondent's NewDrug andAlcoholPolicy forProspective Employees a MandatorySubject ofBargaining?1.Are prospective employees"Employees"representedby the Guildand does implementationof prospective employee testing vitally affectcurrent unit employees?It is well-established that an employer must notify andbargain with its employees'collective-bargaining repre-sentative before changes are implemented in mandatorysubjects of bargaining.NLRBv.Katz,369U.S. 736(1962). Respondent's refusal to bargain with the Guild onthe issue of preemployment medical exams, includingdrug and alcohol screening,is based on its assertions thatthe issue is not a mandatory subject of bargaining underthe Act and that prospective employees are not employ-ees represented by the Guild.Under Section 8(d) of the Act, "wages,hours andother terms and conditions of employment"are delineat-ed as mandatory subjects of bargaining.Determining thescope of this inexact statutory language has been left tothe Board.NLRB v. Borg-Warner Corp.,356 U.S. 342(1958).Generally,an issue is a mandatory subject of bar-gaining under Section 8(d) if it is "germane" to the"working environment"of employees and if its establish-ment is not a managerial decision"at the core of entre-preneurial control."Ford Motor Co. v. NLRB, 441 U.S.488, 498(1979), citingFiberboard Paper Products Corp. v.NLRB,379 U.S. 203, 222-223(1964).The question of whether drug and alcohol screeningfor prospective employees is a mandatory subject of bar-gaining has been before the Board inTimber Products &Co.,285 NLRB 1114 (1987).InRockwood,the Board af-firmed,without comment,the conclusion of the adminis-trative law judge that drug testing of applicants is a man-datory subject.InRockwood,as in the instant case, theemployer unilaterally implemented a policy containingcomponents for testing of both current employees andprospective employees.As in this case, the RespondentinRockwoodargued that insofar as its policy pertained toapplicants,the subject of drug testing was not mandato-ry.The judge questioned the validity of the employer'sargument that components of the unified policy wereseverable for purposes of the unfair labor practice hear-ing, but did provide an analysis supporting his conclusionthat drug testing for applicants is a mandatory subject.The judge'sanalysis focused upon 20 years of Boardprecedent providing that conditions for becoming em-ployed can be mandatory subjects.The question of whether an employer is obligated tobargain over applicant drug testing has also been raisedand resolved in a recent administrative law judge deci-sion inRCA Corp.,296 NLRB No.154 (Oct.5, 1989).The judge there held that applicant drug testing clearlyfallswithin the ambit of mandatory bargaining.CitingRockwood,supra, the judge inRCAfound that the em-ployer's unilaterally implemented drug testing policy, ap-plied to applicants only, was mandatory because of its ef-fects on the working conditions of employees and be-cause it regulated employee relations by setting an aspectof employment.QuotingOperating Engineers Local 12(AssociatedGeneral Contractors),187NLRB 430, 432(1970), the judge inRCAnoted that:... the touchstone is whether or not the proposedclause sets a term or condition of employment orregulates the relation between the Employer and itsemployees.TheRCAdecision rejected the employer's contentionthat drug testing,as a safety matter, fell outside the bar-gaining obligation.In as early as 1965, the Board concluded that "termsand conditions of employment"within the meaning ofSection 8(d) of the Act "connotes the initial act of em- STAR TRIBUNE557ploying as well as the consequent state of being em-ployed."Houston Chapters AssociatedGeneral Contractors(Houston AGC),143NLRB 409, 412 (1963), enfd. 349F.2d 449 (5th Cir.1965). InHoustonAGC,the Boardheld that the subjectof the establishment of a hiring hallwas a mandatorysubject ofbargaining.In so holding,the Boardspecificallyrejected the employer's argumentthat only thoseissues arising after an actual employer-employee relationship is established can be mandatory. InHouston AGC,the Board rejectedthe employer's conten-tionthat it hadno obligation to bargainover "the obtain-ing of employment."Regarding the requirement inBorg-Warnerthat,for a subject to bemandatory,itmust regu-late relations between an employer and employees, theBoard inHoustonAGCheldthat the term"employees"was not limited to individuals already working.Accord:Phelps Dodge Corp. v. NLRB,313 U.S. 177 (1941). TheBoard buttressed its holdingwiththe observation thatthe Board has consistently statedthat thedefinition of"employee" in Section 2(3) of the Act covers "applicantsfor employment"and specifically denied that this inter-pretation was restricted to the constructionindustry. 143NLRB 412fns. 8-9,citingBriggsMfg.Co.,75NLRB569 (1975),andTexasNatural Gasoline Corp.,116 NLRB405 (1956),enf. denied on other grounds253 F.2d 322(5th Cir.1958).The Respondent's arguments inHoustonAGCmirrorthose raisedby theRespondent herein,and the Board'sdisposition of those arguments in that case is equally ap-plicable and sound on these facts.InHoustonAGC,theemployer was ordered to bargainoverhiring criteria,e.g., the processby whichapplicants are employed. Itfollows thatthehiringcriteriaunilaterally imposedherein,e.g., testing procedures for screeningprospectiveemployees,must also be bargained.Nothing in theBoard's reasoning inHoustonAGClimitsitsholding inthat caseto thehiring hall issue.This is confirmed byLockheed Shipbuilding &Co., 273 NLRB 171 (1984).InLockheed,the Board found that the employer unilat-erally implemented new medical screening tests unlaw-fully.The testswere designed"for thepurpose of termi-nating new employees or refusing to hire applicants foremployment." Ibid.In its decision,the Board-affirmingthe administrative law judge's conclusions-made no dis-tinction between applicants and new employees in find-ing the unilateral implementation unlawful.Similarly, inLaney & Duke Co.,151 NLRB 248 (1965), enfd.in perti-nentpart 369 F.2d 859(5th Cir. 1966), theBoard heldthat the union was entitled to bargain over changes inapplication forms, to the extentthatquestions thereoncontained questions affecting employment.That applicants and prospective employees are clearlywithinthe purview of the Act isdemonstratedthroughthe number of cases evolving under Section 8(a)(1) and(3) of theAct regarding unlawfully discriminatory hiringpractices.See, e.g.,A & A OrnamentalIron,259 NLRB1019 (1982);Crown Cork & Seal Co.,255NLRB 14(1981).Respondent's implementation of itspolicy hereinrequires no analysis of discriminatory intent inthe waysthat an 8(a)(3) refusalto fire would. Nevertheless, theanalogy strongly establishes that issues involving appli-cants are certainly not outside the scopeof the Act.The Respondent and Intervenor COLLE argue thatthe preemployment testing program cannot be consid-ered mandatory because job applicants are not "employ-ees" under the Act and are not represented by the Guild.They contrast the language of Section 8(a)(5), mandatinggood-faith bargaining,with Section 8(a)(3), prohibitingdiscrimination in hiring and employment.Because thelatter provision specifically mentions discrimination "inregard to hire," which the former provision does not,they argue that Congress did not intend the bargainingduty to extend to issues of hire.Section 8(d), not Section 8(a)(5), definesthe scope ofthe mandatory bargaining obligation.The Board inHous-tonAGCrejected this argument as explained at 143NLRB 412, thusly:We note that Section 8(d) not only omits "hire,"but also makes no specific mention of "tenure ofemployment"as does Section 8(a)(3).Yet it couldscarcelybe denied today that the concept of"tenure of employment"lieswithin the "terms andconditions of employment"of Section 8(d). . . . Insimilar fashion the concept of "hire," though notspecifically set out within 8(d), is clearly a "term orcondition of employment,"and makes bargainingmandatory with respect to the hiring of prospectiveemployees.Respondent'sdiscussion ofAlliedChemical&AlkaliWorkers v. Pittsburgh Glass,404 U.S. 157 (1971), is its pri-mary support for its conclusion that 8(a)(5) bargainingobligations do not extend to preemployment drug testing.However, as the Supreme Court therein emphasized, itsfinding that thePittsburgh Glassretiree's benefits are nota mandatory subject was based on the Board's certifica-tion of a unit composed expressly of "employees of theEmployer's plant...working on hourly rates,"a unitdefinition clearing excluding individuals not currentlyearning wages.404 U.S. at 160 fn.4, 172. The criticaldistinction herein is that retirees,unlike prospective em-ployeeswho have already received offers of employ-ment, have no expectation of being employed,a factorspecifically relied on by the Court inPittsburgh Glass.Id.at 172.In fact, since the issuanceof thePittsburgh Glassdecision,the Board has repeatedly reaffirmed its holdinginHouston AGCthat prospective employees are to beconsidered "employees"under the Act. SeePatternMakers League (Michigan Pattern),233NLRB 430(1977), enfd. in pertinent part 622 F.2d 267 (6th Cir.1980).Further, Respondent argues that for matters affectingindividuals outside the bargaining unit, such matters mustvitally affect the terms and conditions of employment ofunit employees,citingUnitedTechnologiesCorp.,274NLRB 1069(1985). In that case,the Board also statedthat "matters affecting individuals outside the bargainingunit are not automatically excluded from the scope ofmandatory bargaining,"citingTeamsters v.Oliver,358U.S. 283 (1959). 274 NLRB at 1070. Unlike the retire-ment benefits discussed inPittsburghGlass,or thesummer help program addressed inUnited TechnologiesCorp.,theRespondent's testing program has a direct 558DECISIONSOF THE NATIONALLABOR RELATIONS BOARDeffect on the composition of the bargaining unit and de-fines the very terms under which bargaining unit em-ployment may be achieved.As in the construction indus-try,where the provisions of a hiring hall may have agreat impact on unit member's seniority and future jobopportunities,theGuild unit members see their futurejob opportunities as being largely determined by thequality of the paper and the reputation of their col-leagues.It is their contention,and I believe a reasonableone, that Respondent's preemployment drug and alcoholtestingprogram introduces a nonperformance relatedcondition of hire which may arbitrarily compromise thequality of the work force,and the unit members them-selvesmay suffer,both in their professional reputationsand in their future employment opportunities. Further, itishighly likely that the Respondent's program will notonly deter from employment those prospective employ-eeswho abuseprohibitedsubstances,but those whosimply refuse to take a screening test for reasons of prin-ciple, especiallywhen, as here, the screening programhas been implemented without any input from the em-ployees.Turning the argument around,it is also reasonable tofind that the Guild or one of Respondent's other unionsmight want a drug and alcohol screening program imple-mented to insure a safer, drug free workplace.In such acase, I believe it clear that the proposal to establish sucha program.by the Union would be a mandatory subjectof bargaining.The Respondentin the instant case urgesthat the Guild opposes the establishment of a drug andalcohol program which includes testing,and for thatreason this argument cannot be made.Ibelieve therecord is clear that the Guild does not want such a pro-gram implemented without some input into the program,but I cannot find that there is just total opposition to theprogram from the record.In any event,Ifind that Respondent's drug and alco-hol program as applied to prospective employees doesvitallyaffect the involved bargaining unit and theirworking environment for the reasons set out above. SeealsoWhite Farm Equipment Co.,242 NLRB 1373 (1979),enfd. 650 F.2d 334 (D.C. Cir. 1980). Additionally, theRespondent has heretofore bargained with the Guildovermatters affecting prospective employees.ArticleXIV, paragraph 8 of the parties' latest agreement reads:The Publisher prohibits discrimination in employ-ment on the basis of race, color,national origin, re-ligionmarital or parental status, disability,statuswithregard to public assistance,political affiliation,sex, sexual preference or age.The Guild or thePublisher shall not discriminate against any employ-ee because of membership or nonmembership in theGuild or activity therein,or because of any of theother categories set forth in this paragraph.All phases of employment are covered by thispolicy, including but not limited to: recruiting, ad-vertising;testing and hiring; promotion;demotionand transfer;training; termination; layoffand recall;and compensation.I can find nothing more or less serious about the Re-spondent's drug and alcohol program and its amenabilityto bargaining than any of the matters already made thesubject of collectivebargainingin the portion of the par-ties' agreement set out above.For allof the reasons setforth above, I find and conclude that Respondent's newdrug and alcohol policy as it pertains to prospective em-ployees is a mandatory subject of bargaining and that thenew policy as it applies to prospective employees doesvitally affect the terms and conditions of employmentand working environment of the Guild bargaining unit.2.Did the Guild waive its right to requestbargaining over prospective employee testing byacquiescing in the Publisher's past practice withrespect to preemployment physical exams?Respondent concedes that prior to its unilaterally im-plemented policy of January 1987,there had been nopreemployment drug and alcohol screening of any pro-spective employees,whether for Guild unit positions orany other positions.Dennison himself admitted to theGuild,as early as March,that preemployment testingwas "unquestionably new." To the extent that anypreemployment medical exams for prospective employ-ees for Guild unit positions were administered,the Unionwas unaware of their existence.The recordreflects thatin as early as 1968, prospective employees'offers werenot made contingent upon the resultsof any preemploy-ment medical exam.In fact, testimony establishes thatprior to January 1987, no mention of any preemploymentmedical exam was made to prospective employees forGuild unit positions at the time their job offers were ex-tended,an aspect of the testimonywhichremains unre-butted.2If employees hired into Guild unit positions prior toJanuary 1987 were requested to take a physical at all,they were examined after their first day of employmentor, at the earliest,after their job offers were uncondition-ally extended and accepted. As the Judge inRCA Corp.noted,a change in a "preemployment" medical examfrom an exam administered to individuals who have al-ready accepted job offers to an exam required of all ap-plicants is a significant change.Thesepre-1987, sporadic examinations consisted ofnothing more than a brief visit to the staff nurse for herto record blood pressure and weight. For some employ-ees,whose apparently arbitrary selection was not ex-plained by Respondent,a urine sample may also havebeen taken, but these urinalyses did not include a drugscreen. InRCA Corp.the judge found the addition of adrug screen to urinalysis constitutes a significant change.The consequences or purposes of these posthire visits bysome Guild employees to the nurse were not explained,2 At least three witnesses offering testimony to this fact relocated fami-lies from out-of-state,selling and buying homes in the process. As twowitnesses noted,they would never have put a house on the market andmoved their families to another State if they had been led to believe thattheir offers were contingent on anything. In its reply brief, Respondentasserts that the record supports a finding that newly hired employeesfrom out-of-state were exempt from the testing requirement I cannot findin the record support for this purported exemption. STAR TRIBUNE559either to the employees involved at the time or at thehearing.Although PersonnelManagerMichael Sera-phine initially stated that these medical exams were ad-ministered prior to January 1987, he later clarified thatGuild unit positions have been exempt from any suchpolicy since late 1983. Even then, Seraphine testified, theexam had never been the basis for refusing to hireanyone for a Guild bargaining unit position.The vicepresident for labor relations, Dennison, could not recallany preemployment exam policy prior to the one unilat-erally implemented in January 1987.The preemployment exams, including drug and alcoholscreening,implemented since January 1987 bear no re-semblance to those cursory visits to the company nurse,if any, made by already hired Guild employees prior to1983.As one recently hired employee testified, herpreemployment exam took place in a private medicaloffice facility selected by the company after her condi-tional offer of employment had been extended. After anexaminationby two physicians, the prospective employeewas told to undress completely from the waist down.Accompanied by a nurse, the prospective employee thenhad to remain in a public bathroom stall, with the stalldoor open, for 40 minutes while she made repeated andunsuccessfulattemptstoprovideaurinesample.Throughout this period, the nurse remained with her inorder to observe that theurine sample,which was even-tually supplied, came from the woman being examined.The prospective employee was instructed by the nurse tokeep her hands at her side throughout the process. Al-though the new drug and alcohol policy calls for an "un-observed"urinalysis, situations such as the one describedabove have occurred and to my mind, lend support totheUnion's desire to have a part in formulating thepolicy and to its information request so it can monitorthe policy.Clearly, the new preemployment testing procedurecannot reasonably be equated to having a company nursetake a blood pressure reading on your first day of work.The preemployment drug screen is designed to deter-mine whether a prospective employee uses drugs, regard-less of whether the usage interferes with job perform-ance. Once this is discovered through a positive result onthe test the job offer is withdrawn. If the prospectiveemployee refused to take the test, the job offer is alsowithdrawn. These drastic consequences of the policy, theinvasiveness of which is a radical departure from the pre-1983 practices, are certainly substantial changes from thenature and purpose of the prior exams which intermit-tently existed for the Guild unit over 5 years ago. Evenif one accepts Respondent's contention that the preem-ployment physicalexamswere uniformly given, whichthe record does not support, they clearly did not havethe purpose or consequences of the new exams, whichinclude drug and alcohol screening. No prospectiveGuild unit member was ever denied employment basedon the results of a preemployment physical and nonewere made aware that passage of such an exam was acondition of employment. In fact, I believe the recordwill only support a finding that passage of the pre-1987medical exams was not a condition of employment.In conclusion, I find for all the reasons set out that Re-spondent's drug and alcohol program as it applies to pro-spective employees constitutes a mandatory subject ofbargaining and its unilateral implementation in the faceof requested bargaining is a violation of the Act. I fur-ther find for the reasons set out above that the Guild didnot waive its right to demand bargaining because of itsacquiescence in Respondent'spre-1987 preemploymentor postemployment physical exam policy.D. Does Implementation of Respondent's New Drugand Alcohol Policy for Current Employees Constitutea Mandatory Subject of Bargaining and a Material,Substantialand Significant Change in TheirWorking Conditions?Respondent's drug and alcohol policy providing forcurrent employee screening is clearly germane to em-ployee'swork environment. Under the terms of thepolicyas initially implemented and revised, a completemedical exam,including a drug and alcohol test,will berequired of current employees when management subjec-tively "believes" that an employee's job performance orconduct is "impaired" by substance abuse or when man-agement "believes"an employee is "under the influenceof alcohol." As discussed above, the disciplinary conse-quences of the exam's results are preestablished and pro-vide for mandatory chemical dependency evaluations,mandatory suspensions,and mandatory discharge.I agree fully with General Counsel that the new drugtesting policy is a "fitness for duty" type of requirementthat ultimately affects employmentstatus ina profoundway and becomes a literal "condition of employment."SeeLeRoyMachine Co.,147NLRB 1431 (1964). InLeRoy Machine,the Board found that a physical exami-nation policy for current employees is a mandatory sub-ject of bargaining because of the policy's possible effectson employees'employment status if the exam were notpassed. Id. at 1432, 1434.3 Accord:Lockheed ShipbuildingCo., 273 NLRB 171, 177 (1984).The Board has held in other analogous cases that poly-graph testing4 and safety rules5 are mandatory subjectsof bargaining over which the Employer is obligated tobargain. For polygraph examinations, as for physical ex-aminations, the Board has held that the bargaining obli-gation extends not only to whether an examinationpolicy will exist at all but also as to the particulars of thepolicy, e.g., the policy's contents, its application, its pur-poses, and the consequences of its results. SeeLockheedShipbuilding,273 NLRB at 171;Medicenter,Mid-SouthHospital, 221NLRB 670, 676 fn. 23, 677-678 (1975);LeRoyMachine Co.,147NLRB at 1432, 1438-1439.Analogizing these cases to drug testing,the bargaining8 InLeRoy Machine,the Board found a contractual waiver,so the em-ployer's implementation of the physical exam policy was not unlawful.However,this does not affect the Board'sholding that the policy is amandatory subject4 Austin-Berryhill, Inc.,246 NLRB 1 139 (1979),Underwood Hair Adop-tionProcess,242 NLRB 1017 (1979),Medicenter,Mid-South Hospital, 221NLRB 670, 675 (1975).6 Gulf PowerCo., 156 NLRB 622, 625 (1966), enfd 384 F.2d 822, 825(5th Cir. 1967);Boland Marine & Mfg.Co., 225 NLRB 824, 829 (1976),enfd. 562 F.2d 1259 (5th Cir. 1977). 560DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDobligation arising under the Act is similarly compelling.6As theBoard noted inMedicenterin finding a unilateral-ly implemented polygraph test unlawful:. .. this sort of change in an employer's investiga-torymethod,substantially varyingboththe mode ofinvestigation and the character of proof upon whichan employee's continued job security might hinge, isa bargainable change in the terms and conditions ofhis employment.Id. at 675.The fact that an employee's refusal to take the poly-graph test would be penalized with discipline(discharge)provided a separate basis for a mandatory bargaining ob-ligation."The introduction of new employment relatedrules and requirements,disobedience to which may resultin forfeiture of employment are bargainable `conditions'of employment within the pale of Section 8(d)." 221NLRB at 677-678.Not only is drug and alcohol testing of employees"germane" to the working environment but it also fallsoutside that realm of managerial or entrepreneurial pre-rogatives excluded from Section 8(d) of the Act. In along line of cases, the Board has imposed a mandatorybargaining duty over a range of policies and rules de-signed to insure healthy, safe and efficient operations.See, e.g.,J.P.Stevens & Co.,239 NLRB 738 (1978),enfd.in pertinent part623 F.2d 322 (4th Cir.1980);Elec-tric-FlexCo.,238 NLRB 713 (1978), enfd. 624 F.2d 1103(7th Cir. 1979);Gulf Power Co.,156 NLRB 622 (1966),enfd. 384 F.2d 822 (5th Cir. 1967). The Board inMedi-centerrejected the Employer's argument that the poly-graph test policy it unilaterally implemented was a mana-gerial prerogative:The institution of a polygraph test is not entrepre-neurial in character,isnot fundamental to the basicdirection of the enterprise,and does not impingeonly indirectly upon employment security. It is,rather, a change in an important facet of the worka-day life of employees,a change in personnel policyfreightedwith potentially serious implications forthe employees which in no way touches the discre-tionary "core of entrepreneurial control."Id. at676. Similarly,Respondent's drug testingpolicy isnot exempt from Section 8(d) as an entrepreneurial con-cern.The sum of the Board and court precedents is clear:the Respondent's drug and alcohol testing of current em-ployees falls within the scope of the mandatory bargain-ing obligation.The January 1 program called for testingof current employees in two basic situations:where man-agement believed an employee's conduct to be impairedby substance abuse or where an employee was involvedin a serious accident involving machinery or vehicles.6 Drug testing for incumbent employees has already been found to be amandatory subject of bargaining under the Railway Labor Act SeeLocal246 Y.Southern California Edison,3 IER Cases 367(9th Cir.1988);Team-sters Y.Southwest Airlines,842 F.2d 794(5th Cir.1988);Locomotive Engi-neers v.Burlington Northern Railroad,838 F.2d 1102(9th Cir. 1988)The amended September policy, while eliminating thesecond testing situation,added a further requirement ofemployee testing when management believes an employ-ee to be under the influence of alcohol.At no previous time in the parties'bargaining historyhad the Respondent utilized a drug or alcohol test to as-certain impairment of a unit employee's performance, todetermine whether an employee was"under the influ-ence,"or to investigate the cause of a workplace acci-dent.The introduction of this new method to confirmimpairment and to investigate employee misconduct con-stitutes the very same substantial alteration of employ-ment terms that compelled theMedicenterBoard to finda bargaining obligation in relation to polygraph tests.As inMedicenter,theRespondent had previouslyrelied exclusively on personal interrogation and sensoryinvestigation to assess employee impairment or miscon-duct-here,dilated eyes, slurred speech or sloppy physi-cal movement.Reliance upon the test results of drug andalcohol urinalysis profoundly changes both the "mode ofinvestigation and characterof proof"of employee mis-conduct.This change in the method of investigation is particu-larly significant, because, as with polygraph testing, drugand alcohol testing involves a technical procedure whichraises serious questions as to its reliability and accuracy.The testimony of Respondent'sexpertwitness,Dr.Robert Dupont establishes that the accuracy of drug andalcohol testing may be affected by many technical fac-torswhich were irrelevant to the Employer's previousinvestigatory method:the type of testing procedure used;quality control procedures;chain of custody techniques;and proper medical review to screen out positive tests at-tributable to prescription drugs or to other confoundingcompounds.Where improper techniques or proceduresare used, the risks ofinaccurate results ishigh. Given therange of technical factors newly implicated by the Re-spondent's use of drug and alcohol urinalysis,there canbe no question that this change in the method of investi-gation materially altered the terms and conditions of em-ployment that had prevailed prior to January 1.Dr. Du-pont's testimony also establishes that the technology andhuman expertise exist which can make drug and alcoholtesting if not wholly exact,exceedingly accurate.Havinginput into the choice of testing procedure therefore candirectly impact on working conditions,given the seriousconsequences of an inaccurate,positive test result.On brief, Respondent and Intervenor COLLE arguesthat the key to determining which subjects are mandato-ry is whether the action has effected"a material,substan-tial, and a significant change in its [the employer's] rulesand practices... .which vitally affected employeetenure and conditions of employment. ..."7 If a matterhas only an"incidental impact on unit employees it isnot sufficient to establish the matter as a mandatory sub-ject ofbargaining."67Murphy Diesel Co.,184 NLRB 757, 763(1970), enfd.454 F.2d 303(7thCir.1971),PeerlessFood Products,236 NLRB 161 (1978),UnitedTechnologies Corp.,274 NLRB 1069, 1070(1985).8United Technologies Corp.,274 NLRB at 1070;Fiberboard Paper Prod-ucts Corp v NLRB,379 U.S. 203 (1964). STAR TRIBUNE561As examples of what the Publisher and COLLE con-sider an analogous,nonmandatory subjects of bargaining,itpoints to the unilateral imposition of timeclocks in lieuof manual attendance reports,9 new production levels'10or the imposition of a specific penalty for violation ofpreviously established efficiency standards."" They arguein the same vein that the imposition of an oral test togauge employees'proficiencyafter a training program islikewise analogous to Respondent's imposition of thenew drug and alcohol testing program.In the case reliedupon,UNC Nuclear Industries,268 NLRB 841 (1984),the employer had had an established practice of shuttingitsnuclear reactor at regular intervals for maintenance.During shutdowns,the employer had provided trainingfor its certified reactor operators.In order to determinethe effectiveness of the training, the employer developeda new oral test.The plant manager selected 10 of 70questions relating to the training.The supervisors admin-ister the questions orally to each operator.Based on theverbal responses,the supervisor made a judgment con-cerningwhether the operator had sufficient knowledgeto perform his duties.If the supervisor determined thatan operator'sknowledge was insufficient,the operatorwas required to take further training without loss ofsalary or job classification.Despite employee protest andthe union's bargaining request, the employer unilaterallyinstituted the oral testing procedure.In adopting the de-cision of the administrative law judge, the Board heldthat the effects of the change were insignificant,and con-sequently, imposition of the test did not constitute a radi-cal change representing a "material,substantial and a sig-nificant change" from prior practice.I do not find the decisions cited above by Respondentto be analogous to the facts of this proceeding and willfind that the imposition of the new drug and alcoholpolicy, including the requirement of testing and mandato-ry substantial penalties does constitute a radical changerepresenting amaterial,substantialand a significantchange from prior practice.I find no equation between atest ofeffectiveness of trainingwhichsimply results infurther training upon its failure to the new drug and al-cohol policy of Respondent.Just as it conceded that drug and alcohol testing was"unquestionably new" for prospective employees, Re-spondent also admitted that it never had a policy provid-ing for drug and alcohol testing for current employeesbefore January 1987. In arguing that its unilaterally im-plemented testing policy for current employees is not un-lawful,Respondent relies upon the contention that itsimpact is insignificant because: (1) the Publisher'sOfficeRules have consistently prohibited unit employees fromworking while under the influence of illegal drugs or al-cohol; (2) the Publisher has consistently used its supervi-sors' sensory perceptions to monitor compliance with itsOfficeRules;(3) the circumstances underwhichtestingmay be requested are extremely limited; (4) testing is vol-untary and a unit employee may refuse the test without9 RustCraftBroadcastingof New York,225 NLRB 327 (1976),Bureauof National Affairs,235 NLRB8 (1978).10TradingPort,Inc, 224 NLRB 980 (1976).11WabashTransformerCorp., 215 NLRB 546 (1974)suffering any consequences for refusal;(5) testing is amore dependable means of enforcing longstanding workrules than are supervisor's sensory perceptions;and (6) aunit employee who voluntarily submits to a test and testspositive is referred for a chemical dependency evaluationand if appropriate,treatment;the employee is not subjectto discharge based on the test results.The OfficeRules, as documented by Respondent andas related to drugs and alcohol,prohibited three things:(1) the use of drugs or alcohol on company premises, (2)the possession of drugs or alcohol on company premises,and (3) being under the influence of drugs or alcohol oncompany premises.While the Office Rules are prefacedwith the statement that employees shall be subject to dis-cipline,including possible discharge,for OfficeRule vio-lations, no specific disciplinary schedule was identified.In fact prior to January 1987, not only were there notspecified penalties for any drug or alcohol related of-fenses, but there was no mandatory schedule of disciplinefor any type of offense whatsoever. The disciplinaryschedule implementedfor firsttime substance abuse of-fenses in January 1987 is the company's first. Prior tothis policy, the contractual "just cause"standard was theonly embodiment of written disciplinary standards.The Respondent'switnessestestified that the OfficeRules were posted at various times and places in thePublisher's facility and reference to them was routinelymade in disciplinary letters sent to employees.Testimonyfrom both Guild officers and Guild bargaining unit lead-ers indicated that, since as far back as 1935 the Guild hasnot been aware of the Office Rules in the course of ex-tensive bargaining, grievance handling, contract adminis-tration and various meetings with company representa-tives.However, I find that the Guild must be presumedto have knowledge of the Rules because of their posting.At the time the drug and alcohol policy was unilateral-ly implemented in January,the OfficeRules were reti-tled "Standards of Conduct."As Dennison testified, theStandards of Conduct were implemented simultaneouslywith Respondent's drug and alcohol testing policy. In hisletter to the union in December 1986, Dennison charac-terized the standards as being "news"Dennison testifiedthat the Standards of Conduct did not exist as a separatepolicy, but were designed to "describe"the drug and al-cohol testing policy. Since he did not provide a copy ofthe Standards of Conduct to the Union, Nelson thoughtDennison's reference to "the new Standardsof Conduct"in his December 12, 1986 letter, referred to the drug andalcohol policy itself.There is no evidence that any employee in the Guildbargaining unit has ever been disciplined or dischargedfor any alleged violationof the OfficeRules relating todrug or alcohol. Although Respondent claims that theOffice Rules have been used as a basis upon which toargue that"just cause"exists for discipline,the ruleshave never been cited in grievance-relatedmeetings orarbitrations.Rather, prior to January 1987, any disciplineimposed for impairment or behavior perceived to be re-lated to drug or alcohol use, was based upon the ob-served impairment(i.e.,unexcused absence)or the be-havior(i.e.,physical aggression)not for the perceived 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdrug or alcohol use itself.Similarly, as there were nomedical exams requested or required of current employ-ees prior to January 1, there is no past practice of disci-plining employees for failing such exams.k first timefailure on the drug test now carries a mandatory 5-daysuspension and a mandatory chemical dependency eval-uation for a current employee.In addition to this 5-daysuspension for testing positive,an employee now wouldalso receive discipline for the offence found,e.g., another5-day suspension for "being under the influence."Although Respondent claims that the drug and alcoholpolicy for current employees,along with the related dis-ciplinary schedule, is an extension of the old Office Rulesand therefore does not constitute any substantial change,the inaccuracy of this claim is apparent.12As notedabove, the Office Rules prohibited the use of drugs or al-cohol on company premises.However, as Dennison ad-mitted,testing an employee for drugs cannot verifywhere drugs or alcohol were used,so this rule is not en-hanced by the policy.Secondly, the Office Rules prohib-ited possession of drugs or alcohol on company premises.Again,it is obvious that no drug test can confirm thefact of possession.The thirdand final drug or alcohol re-latedprovision in the Office Rules prohibited being"under the influence"of alcohol or drugs on companypremises.The OfficeRules, on their face,provided nomechanism by which"being under the influence" was tobe identified.Rather,Respondent employed"sensoryreasons"(i.e.,sight, smell,hearing)tomake an assess-ment.The testing mechanism of the new policy is not anextension of a rule but is a means of policing and enforc-ing a rule.However, the fact remains that Guild unit employeesapparently have never been disciplined for "being underthe influence"of drugs or alcohol.Of course,disciplinehas been imposed for certain behavior or impairment,such as chronic tardiness,but this behavior and impair-ment may or may not have been related to substanceabuse.Any discipline imposed was based on the behav-ior.How this disciplinary practice will change under thedrug and alcohol policy is significant.Obviously, nodrug test can be useful in identifying a behavior problemsuch as tardiness,and Respondent would not contendthat it could.Now however,"when management be-lieves" that an employee'son-the-job performance orconduct is impaired,e.g., if an employee istardy often,that employee can be required to undergo drug and alco-hol testing.Further, employees will be required to un-dergo testing"when management has reasonable suspi-cion that an employee is under the influence of drugs oralcohol."Therefore,the decision to subject an employee12 Respondent also cites its Employee Assistance Program(EAP) in itsargument that the drug and alcohol policy for current employees doesnot constitute a significant change in employees'working conditions Em-ployees of the company have been able to participate in the EAP sinceits inception in approximately 1975. Since that time,Respondent's EAPhas expanded to offer a wide range of services addressing not only sub-stance abuse problems,but also legal,financial,medical,emotional anddomestic concerns.The EAP,a program which has been implementedand administered with the cooperation,encouragement and support ofthe Union,has never contained any component for drug or alcohol test-ing or discipline.The EAP continues to exist as a program offered by thecompany,independent of Respondent's drug and alcohol policy.to a required drug test rests on the subjective"belief' or"suspicion"of unnamed"management"that an employeeis"impaired"or "under the influence,"whatever thoseterms may mean.An example of behavior which Denni-son provided as a possible trigger of drug testing underthe policy included tardiness,even though Respondent'sexpert witness stated that tardiness in not necessarily re-lated to substance abuse.Other examples were "beingabusive,"absenteeism,"erraticbehavior,"and "out-bursts."Therefore,if an employee is now chronicallytardy, the behavior(e.g., tardiness)can lead to an auto-matic 5-day suspension if the Employer requires a drugtest and the results are positive.An entire new class ofemployees subject to mandatory testing has now beencreated.At the hearing, Respondent attempted to change its ar-bitrary and subjective criteria for mandatory testing byadding to the written policy with extraneous assurancesof what the policy purportedly reallymeans.However,Publisher Roger Parkinson stated,it is the written policyitself upon which employees can be expected to rely.Many reassurances were offered by Dennison, Seraphineand Employer Communications Manager Judith Stromthat management's assessment of who will be tested willbe "fair,"but none of them has any authority to revisethe policy as it now exists.Their reassurances do notminimize the fact that the drug policy,as implementedand revised, represents a substantial change in employ-ee'sworking conditions.Dennison and Seraphine spokeat length of their "understanding"that, for example. thedrug testing policy requires the concurrenceof two "ob-jective" supervisors that testing is warranted,and thattesting results obtained from an "unfairly" administeredtestwill be disregarded.But these hypotheses are not re-flected in or requiredby thepolicy implemented.The drug and alcohol policy, as originally implement-ed and as revised,isquite clear that current employeeswill be "required"to take medical exams, including sub-stance screening,under the circumstances specified. Theconsequences of refusing a required test is another areaof significant change from Respondent's past policy ondrugs as embodied in its preexistingOfficeRules.Re-spondent contends that it did not mean "required" whenitdrafted"required"in the January 1987 policy, eventhough when it revised the policy, it chose to continueto label testing for certain employees as "required." Con-sequently,Respondent denies that a current employee'srefusal to take a required drug test will have disciplinaryconsequences as a result of the refusal itself.However,Respondent admits thattherehas been no consensus bymanagement on this point and the policy, by its terms,provides that employees refusing the test will be disci-plined on the basis of their impaired performance or theirbehavior pursuant to the Standards of Conduct. TheStandards of Conduct specifically list "insubordination"as an offense that"will result in disciplinary action."Therefore, it is logical for an employee to assume that ifhe or she refuses to take a required test ordered by theRespondent,he or she may be disciplined for insubordi-nation pursuant to the explicit provisions of the compa-ny's Standards of Conduct. Respondent argues further on STAR TRIBUNE563brief that its representations at the hearing and on briefas to the manner in which the drug policy will be admin-isteredwith respect to current employees substantiallyreduce the significance of the change between the oldOffice Rules and the new policy.I seriously disagree. Asnoted above,Respondent's publisher,Parkinson indicatedthat the written drug and alcohol policy was what em-ployees could rely upon as being the company policy.Does Respondent expect to distribute or post to employ-ees the entire record in this case so that they may have acomprehensive understanding of the drug and alcoholpolicy? I think not. The mere fact that the policy can bechanged so easily to diminish its scope demonstrates thatif one accepts Respondent's position,itcan just as easilybemade more stringent.Ifullyaccept the GeneralCounsel's contention that the written policy is what theBoard should deal with and that policy does constitute asignificant,material and substantial change inthe Guildworking conditions that existed before January 1987.The Respondent also argues that because of the grow-ing national concern over drug usage in the workplaceand the Federal Government's emphasis on establishingdrug testing among private sector employers,it is impor-tant that clear rules be delineated for determining theextent to which a drug testing program must be negotiat-ed withan exclusive representative prior to implementa-tion.Based on established precedent,the decision to in-stitute a drug test for employees represented by a unionshould not be considered a mandatory subject of bargain-ing because the test itself cannot settle any aspect of theemployment relationship.Only the effects of thedecisionwhich have a substantial impact on terms and conditionsof employment should be deemed mandatory subjects.Such direct effects would include the nature and extentof disciplinary penalties,including warnings,suspensionand discharge related to the results of the drug test.Direct effects also would encompass potential benefitslike the availability of drug rehabilitation programs orleaves of absence, with or without pay, to undergo drugtherapy.Psychologicalconcernsover the possibletrauma related to being tested are too speculative and in-substantial to require bargaining.Likewise,testproce-dures and methodology,such as the laboratory used orcutoff levels for chemicals,and the type of analysisshould not be mandatory subjects.Ido not agree withthese arguments.For the reasons set out above and basedon the precedents cited,Ifind that implementation ofRespondent'sdrug andalcohol policyisamandatorysubject of bargaining and absent any other defense, itsunilateral implementationwithoutbargaining was unlaw-ful.As pointed out by General Counsel,a determinationthat the components of the company's drug and alcoholtesting policy are mandatory subjects of bargaining doesnot mean that Respondent,or any other employer, isbarred from proposing and/or ultimately implementingsuch a policy.The issue here is not whether Respondentis justified inwanting a drug testing program, but is,simply, whether Respondent is obligated to bargain overit.Even the finding of a bargaining obligation does notprohibit the company from having a drug testing pro-gram,after agreement or impasse is reached.In fact, atthe hearing The Guild's chief negotiator for its 1986 ne-gotiationswith Respondent testified that he believes anagreement undoubtedly could have been reached on thepolicywithin four or five meetings,if bargaining hadtaken place.Respondent's expert witness on national drug policyconceded that his assessment of Respondent's drug test-ing policy did not include any consideration whatsoeverof the company's legal obligations arising from the Na-tionalLabor Relations Act. The expert concluded thatthe national policy on drugs about which he testifiedwould not be hampered by collective bargaining, but infactwould be enhanced by the employee involvementand knowledge which would result from a bargainedpolicy.E. Does the New Schedule of Discipline UnilaterallyImplemented by Respondent Constitute anIndependent Violation?The new, fixed schedule of disciplinary penalties fordrug and alcohol related offenses which was unilaterallyimplementedby theRespondent as an element of its sub-stance abuse program constitutes an independent viola-tion of Section 8(a)(1) and(5) of the Act. Imposition of asystem of specific disciplinary penalties constitutes amandatory subject ofbargaining.See, e.g.,RAHCO, Inc.,265NLRB 235 (1982);Amoco ChemicalCorp.,211NLRB 618(1974);Medicenter,supra at 675.The newpenalties so imposed include a 3-day suspensionfor first-time possession on the premises,a 5-day suspension forconsumption on the premises or for being impaired orunder the influence,and discharge for distribution on thepremises.Thisformalized ladder of discipline represents amarked change from the Respondent's past practice. Pre-viously, discipline had been handled on a case-by-casebasis, in accordance with the principles of progressivediscipline imposed by the "just cause" provision of theparties' agreement.No penalty schedule existed, withregard to any employee misconduct,drug related or oth-erwise.The Respondent's previous disciplinary practiceshad been often intendly inconsistent and in no way tiedto a specific penal code.Thus, the unilateral implementa-tion of the disciplinary schedule constituted a material,substantial and significant change in the Respondent'sdisciplinary rules and practices.Although some of Respondent'switnesses indicatedthat the new penalty schedule constituted just a guidelineand would be enforced on a case-by-case basis consider-ing mitigating factors, no such amelioration of the penal-ties is set out in the new written policy.For the reasonsIhave given above, I do not agree with this argumentand position.Ifind thatRespondent'sunilateral imple-mentation of disciplinary procedures as an enforcementmechanismfor itsunilaterally implemented drug and al-cohol policy is as unlawful as the implementation of thepolicy itself.Peerless Publications,283 NLRB 334 (1987);Tenneco Chemicals,249 NLRB 1176(1980). 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDF.Has the Guild Waived its Right to DemandBargaining over Respondent'sNewPolicy asitAffectsCurrent Bargaining Unit Members?1.Does the parties contract require a findingof waiver?Pursuant to well-established Board law,any waiver bya union of its statutory right to bargain-whether bycontract,past practice or inaction-will not be inferredbut must be "clear and unmistakable."'3Regarding anyallegedwaiver by contract,it is undisputed that duringthe parties'26 bargaining sessions for the current agree-ment there were no proposals,counterproposals oragreements of any kind on any issue related to drugs andalcohol,or any related discipline,whether for currentemployees or prospective employees.Similarly, althoughthere were two brief informal conversations in 1986 in-volving Nelson and Dennison during which the genericsubject of drug testing arose, these discussions did notconstitute proposals or bargaining,asDennison himselfconceded.To find waiver,the Board has required that amatterbe fullydiscussed and explored during negotia-tions and"consciously yielded"by the Union.Lamont'sApparel,268NLRB 1332 (1984);ElizabethtownWaterCo.,234 NLRB318 (1978);TIP Corp.,190 NLRB 240(1971).There is no management-rights clause or "zipper"clause from which a contractual waiver by the Union ofits right to bargain over the drug and alcohol policy pos-sibly could be inferred.There is also no language in theagreement to support a finding of contractual waiver.The contract contains a section on health and safety, butDennison acknowledged that drug testing was not raisedduring bargaining on this section at all. To the extentthat the health and safety language refers to the Publish-er's "final decision-making authority regarding recom-mendations on safety or health matters," the section isreferring only to recommendations of a joint safety com-mittee and has no bearing on the company's implementa-tion of a drug and alcohol policy or any other policy.Dennison testified that similar language has been used bythe parties regarding other joint committees'recommen-dations.On the issue of prospective employees,the parties'agreement contains,as noted earlier, a provision specifi-cally prohibiting discrimination in employment covering"all phases of employment. . .including,but not limitedto: recruiting and recruiting advertising; [and] testing andhiring..."' 4 Thisprovision documents an agreementby theparties that the Union has a role in the process bywhich Respondent hires and tests applicants, a rolewhich is fully grievable under the contract.Since, for ex-ample, urinalysis can detect pregnancy, Respondent'spreemployment medical exam procedures could result insex-based discrimination in hiring.Under the parties'isMetropolitan EdisonCo.Y.NLRB,460 U.S. 693, 708 (1983). Accord-Owens-Corning Fiberglass,282 NLRB 609 (1987);Ciba-Geigy Pharmaceuti-cal Div.,264 NLRB 1013, 1017, enfd. 722 F 2d 1120 (3d Cit.1983).14 The categories upon whichdiscriminationisprohibitedare. race,color,national origin, religion,marital or parental status,disability,statuswith regard to public assistance,political affiliation,sex, sexual preferenceor age.contract, monitoring such potential discrimination wouldclearly be within the Union's rights and obligations asthe Units' collective-bargaining representative. Respond-ent's recognition that drug testing for prospective em-ployees is not outside the Guild's area of responsibility isillustrated by the fact that it notified the Union of thepreemployment policy. As Dennison testified, the com-pany has never before notified a union regarding apreemployment hiring criterion. Moreover, the Respond-ent has already bargained with at least two unions overpreemployment hiring criteria, with the result that cer-tainprospective employees have been released from thetesting requirement. I find that the Guild has not waivedits right to demand bargaining on the issue of Respond-ent's drug and alcohol policy because of any contractualprovisions.2.Has the Guild waived its bargaining rights byfailing to make a good-faith bargaining demand?Respondent argues that the Guild has waived its rightto demand bargaining over the new drug and alcoholpolicy because of the Guild's: (1) contemporaneous de-nunciationof testing and characterization of a chemicallyfree workplace as a "boring place to work"; (2) failure tospecify any provision of the policy on which it sought tobargain; (3) failure to make any counterproposal; (4) re-fusal to discuss the policy at the Inter-Plant Councilmeeting;and (5) failure to demand bargaining at a specif-ic time or place.As noted earlier, the Union made a demand to bargainover all aspects of the new policy beginning with Re-spondent's first announcement of the policy in December1986 and thereafter continued to make such requests. Al-though Respondent argues that the Union waived its bar-gaining rights by failing to offer a "counterproposal,"Dennison conceded that there was not ever a proposal"on the table" to which to offer a counterproposal.With respect to the argument that the Union nevermade a bargaining request naming a specific time andplace, the Union's December 17 letter first demandingbargaining ended: "We stand ready to meet with you forthat purpose [bargaining]at a time and place of mutualconvenience." I find that this letter put the burden onRespondent to suggest a time and place if it desired bar-gaining.Of course, the fact is, it simply refused to bar-gain.With respect to Respondent's argument about theUnion's inflexibility at theMarch Inter-Plant Councilmeeting, I find the Union's action does not amount towaiver. In flatly refusing to bargain with the Guild inthe face of repeated bargaining demands, the Respondentprecluded any opportunity for bargaining. A willingnessto "discuss" but not to "bargain" does not satisfy theEmployer's obligations under the Act. As the Board con-cluded inSpecializedLivingCenter,286NLRB 511(1983), where an employer similarly offered to "meet andconfer" but not to bargain, the offer is "conditional" anddoes "not constitute a good-faith offer to bargain towhich the Union was entitled." The Union's refusal toaccept sucha conditionaloffer does not satisfy the em-ployer's bargaining duty. STAR TRIBUNE565Lastly, Nelson's article of December 15, 1986(which Ipersonallyfindto be an attempt to be humorous),criticalof Respondent's new policy, even if accepted to be theUnion's initial position on the policy,does not relieve theRespondent from attempting to bargain over the issue.Obviously,if the Union's position proved to be intracta-ble, impasse could be declared and the policy implement-ed lawfully.G. Did Respondent's Refusal to Provide InformationAbout Prospective Employees Violate the Act?On August 19, 1987, after the Union's unfair laborpractice charge regarding Respondent's unilateral imple-mentation of its drug and alcohol policy had been admin-istrativelydeferred to arbitration,theUnion filed agrievance alleging, in part, violations of article XI andsections 5, 8, and 9 of article XIV. Shortly thereafter, onSeptember 16, Respondent notified the Union,after thefact, that it had implemented revisions to the drug andalcohol policy.On October 29, 1987, after the Union had received thisnotice from the company,it requested certain informa-tion pertaining to prospective employees affected by thepolicy.Specifically,the Guild requested names, address-es and telephone numbers of all prospective new hires, asidentified by the Publisher in its drug and alcohol policy,along with indicationsof whowas requested to undergoa preemployment medical exam,who was requested toundergo a drug and alcohol test, who has refused tosubmit to the test,and whether the reasons for not hiringa prospective employee were due to any issue related tothe drug and alcohol policy.Respondent,by letter dated November 16, refused tocomply with the information request for the reasons that(1) the company had already refused to submit the issueof preemployment testing to an arbitrator; (2) that the in-formation requested was not "material"to the Guild'sfunction as representative;and (3)that "most" of the re-quested information was confidential and could not bedisclosed.Withindays, a second unfair labor practicecharge was filed to allege an unlawful refusal to providethe information.As part of its statutory obligation to bargain in goodfaith,Respondent must supply information that is relatedto the Union's performance of its functions as the exclu-sive collective-bargaining representative for unit employ-ees.NLRB v. Acme Industrial Co.,385 U.S. 432 (1967);NLRB v. Truitt Mfg. Co.,351 U.S. 149 (1956). Withoutthe requested information,the Guildcannot perform itsfunction of administering and policing the collective-bar-gaining agreement. This is the foundation upon whichthe duty toprovide information is premised.The Guildcannot possibly determine whether the company's hiringand testing procedures have a discriminatory impactupon any of the classifications specified in the contractunless the Union can find who is being tested and whois,or is not,being hired.The parties negotiated articleXIV, section 8, one of the violations alleged in the griev-ance, during the give and take of bargaining.For Re-spondent now to contend that,although negotiated andagreed upon,this contract provision cannot be monitorednor enforced, is clearly a violation of the duty to bar-gain.Just because Respondent had taken a position thatthe grievance as to prospective employees is not arbitra-ble does not mean that the information is not relevant tothe Guild in seeking enforcement of the contract throughother means.InStephen Oderwald, Inc.,284 NLRB 277 (1987), theBoard held that even for information requests pertainingto matters outside the unit, it is only necessary to showthat there is "some relationship to a subject of collectivebargaining."284 NLRB at 279,citingAssociated GeneralContractors,242 NLRB 891(1979).See alsoBrooklynUnion Gas Co.,220 NLRB 189 (1975). As I have founddrug testing for prospective employees is a mandatorysubject for bargaining,the information requested is pre-sumptively relevant and necessary not only for policingthe contract,but also for bargaining.SeeConnecticutLight & Power Co.,229 NLRB 1032 (1977), enf. deniedon other grounds 573 F.2d 101 (1st Cir. 1978).In contending that its refusal to provide the requestedinformation is compelled by confidentiality interests, Re-spondent has the burden of proof.Washington Gas LightCo., 273 NLRB 116 (1984).In its refusal letter, the com-pany citesDetroit Edison v.NLRB,440 U.S. 301 (1979),as support for its refusal.However,Detroit Edisonrepre-sents a narrow exception to the Board'swell establishedpolicy of liberally construing the relevancy of requestedinformation,and Respondent's refusal does not fit withinthis narrow parameter.SeeBlue Cross&BlueShield ofNew Jersey,288 NLRB 434 (1988). InDetroit Edison,theissuewas not whether the employer was obliged to dis-close requested information at all, but whether disclosureshould,or could,be provided within certain conditionsdesigned to accommodate the employer's concerns aboutconfidentiality and privacy.In contrast to the employer's proposed compromises inDetroit Edisonis the situation here, wherein Respondentflatly refused all information, never proposing any typeof modified compliance.The importance of this distinc-tion is confirmedby E.W.BuschmanCo., 277 NLRB189 (1985), in which the Board rejected the employer'sconfidentiality defense because of the employer's failureto distinguish between the kinds of information requestedwhen refusing the request.277 NLRBat 191.Accord:E I. du Pont&Co.,276 NLRB 335 (1985) (Board or-dered employer to furnish information alleged to be con-fidential pursuant to agreed upon conditions);Johns-Man-villeSalesCorp.,252 NLRB 368 (1980) (employer re-quired to provided information,as excised, to accommo-date union's request).The Employer'sreliance onMinnesota Statute No.181.95 et seq. (1987)in refusing the Guild's informationrequest is also misplaced.While the statute prohibits un-consented disclosure of certain test related information itdoes not bar the disclosure of the names of individualstested.From these names,The Guildcould then solicitwaivers from the tested individuals.Further, the statuteexpressly recognizes the impact of a collective-bargain-ing relationship upon a drug testingpolicyby allowingthe use of test results in arbitrations pursuant to collec-tive-bargaining agreements.Even more significantly, thestatute provides that the confidentiality provisions: 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD... shall not be construed to limit the parties to acollectivebargaining agreement from bargainingand agreeing with respect to a drug and alcoholtesting policy that meets or exceeds and does nototherwise conflict with,the minimum standards andrequirements f o r employee protection ... .For the reasons set out above,and taking into consid-eration,Ifind that Respondent has engaged in an thecited statute unfair labor practice by failing to supply tothe Union the names,addresses and telephone numbersof all persons to whom conditional offers of employmenthave been made for Guild bargaining unit positions sinceJanuary 1987, identifying those persons who have re-fused to submit to preemployment drug and alcoholscreening.CONCLUSIONS OF LAW1.Respondent,Star Tribune, A Division of CowlesMediaCo., isan employer engaged in commerce withinthe meaningof Section 2(2), (6), and (7) of the Act.2.The Newspaper Guild of the Twin Cities, Local 2,the Newspaper Guild, AFL-CIO, CLC is alabor organi-zation within the meaning of Section2(5) of the Act.3.At alltimesmaterial tothisproceeding,the Re-spondent has recognizedthe Unionas the exclusive rep-resentative of its employees in thefollowing unit:All of the employees of the Publisher (except thosehereinexcluded) employedin theNews and Edito-rialDepartmentsof theMinneapolisStar and Trib-une includingthe Sunday Tribune, employed in theSalesDevelopment/PromotionDepartment doingart and creative work,and all Metro District SalesManagers in theMetro CirculationDepartment andno others.4.Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act by refusing to bargain with the Union asrequested,by its January1987 unilateral implementationof the drug and alcohol policy, by its September 1987unilateral implementation of a revised drug and alcoholpolicy, and by its October 1987 refusal to furnish theUnionrequested information.5.The unfair labor practices found above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.6.Respondent did not violate the Act except as specif-ically found above.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,it is recommended that Respondent beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.It is further recommended that Respondent be orderedto furnish the Union the information requested in Octo-ber 1987, supplying the names,addresses and telephonenumbers of those person to whom it has conditionally of-fered employment in the Guild bargaining unit since Jan-uary 1987, identifying those persons who have refused tosubmit to drug and alcohol screening.Respondent shouldalso be ordered to rescind any discipline imposed uponcurrent employees in Guild bargaining unit positions as aresult of its drug and alcohol policy and related discipli-nary schedule,and to make such employees whole forany losses suffered therefrom.It is further recommended that Respondent be orderedto offer employment to any individuals whose offers ofemployment to Guild bargaining unit positions werewithdrawn because of the preemployment drug and alco-hol policy, and to make such individuals whole's for anylosses suffered as a resultof the policy,unless the Re-spondent can demonstrate on an individual basis that theindividual would have been denied employment for somelawful nondiscriminatory reason.It is further recommended that Respondent be orderedto: (1) revoke its policy on preemployment medical ex-aminations,including the drug and alcohol screening, asimplemented in January 1987 and as revised in Septem-ber 1987, as it pertains to prospective employees forGuild bargaining unit positions;(2) revoke its policy onmedical examinations for current employees,includingthe drug and alcohol screening,as implemented in Janu-ary 1987 and revised in September 1987, as it pertains toemployees in Guild bargaining unit positions;and (3)revoke its schedule of discipline for substance abuse of-fenses, as implemented in January 1987 and as revised inSeptember 1987, as it pertains to employees in Guild bar-gaining unit positions.It is further recommended that Respondent be orderedto,upon request, bargain with the Union in good faithconcerning preemploymentmedical exams,includingdrug and alcohol screening;medical examinations forcurrent employees,including drug and alcohol screening;and disciplinary schedules for substance abuse offenses;insofar as prospective employees for Guild bargainingunit positions or current members of the bargaining unitare concerned.[Recommended Order omitted from publication.]'S See generallyOgle Protection Service,183NLRB 682 (1970),enfd.444 F.2d 502(6th Cit.1971). Appropriate interest should be added.